




364-DAY REVOLVING CREDIT AGREEMENT
Dated as of November 20, 2015
Among


QUESTAR CORPORATION,
as the Borrower,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


and


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
and
BARCLAYS BANK PLC, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
MIZUHO BANK, LTD., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents
and
THE LENDERS PARTY HERETO


WELLS FARGO SECURITIES, LLC and J.P. Morgan Securities LLC,
as Joint Lead Arrangers and Joint Lead Bookrunners


$250,000,000 364-Day Revolving Credit Facility





--------------------------------------------------------------------------------




Table of contents
Section    Page
 
 
 
 
Article I. DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01


Defined Terms.
 
 
1.02


Other Interpretive Provisions.
 
 
1.03


Accounting Terms.
 
 
1.04


Rounding.
 
 
1.05


References to Agreements and Laws.
 
 
1.06


Times of Day.
 
Article II. AMOUNT AND TERMS OF LOANS
15
 
2.01


Loans.
 
 
2.02


Repayment of Loans; Evidence of Debt.
 
 
2.03


Procedure for Borrowing.
 
 
2.04


Commitment Fees.
 
 
2.05


Reserved.
 
 
2.06


Reduction or Termination of Commitments.
 
 
2.07


Optional Prepayments.
 
 
2.08


Mandatory Prepayments.
 
 
2.09


Reserved.
 
 
2.10


Interest.    
 
 
2.11


Computation of Interest and Fees.
 
 
2.12


Funding of Borrowings.
 
 
2.13


Pro Rata Treatment and Payments.
 
 
2.14


Reserved.
 
 
2.15


Reserved.
 
 
2.16


Defaulting Lenders.
 
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
22
 
3.01


Taxes.
 
 
3.02


Illegality.
 
 
3.03


Inability to Determine Rates.
 
 
3.04


Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans.
 
 
3.05


Compensation for Losses.
 
 
3.06


Matters Applicable to all Requests for Compensation.
 
 
3.07


Survival.
 
Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
28
 
4.01


Conditions of Initial Obligation to Extend Credit.
 
 
4.02


Conditions to all Loans.    
 
Article V. REPRESENTATIONS AND WARRANTIES
29
 
5.01


No Default.
 
 
5.02


Organization and Good Standing.
 
 
5.03


Authorization.
 
 
5.04


No Conflicts or Consents.
 
 
5.05


Enforceable Obligations.
 
 
5.06


Audited Financial Statements.
 


i





--------------------------------------------------------------------------------




 
5.07


Other Obligations and Restrictions.
 
 
5.08


Full Disclosure.
 
 
5.09


Litigation.
 
 
5.10


Labor Disputes and Acts of God.
 
 
5.11


ERISA Plans and Liabilities.
 
 
5.12


Environmental and Other Laws; Anti-Terrorism Laws; Sanctions.    
 
 
5.13


Borrower’s Subsidiaries.
 
 
5.14


Title to Properties; Licenses.
 
 
5.15


Government Regulation.
 
 
5.16


Solvency.
 
Article VI. AFFIRMATIVE COVENANTS OF BORROWER
33
 
6.01


Payment and Performance.
 
 
6.02


Books, Financial Statements and Reports.
 
 
6.03


Other Information and Inspections.
 
 
6.04


Notice of Material Events.
 
 
6.05


Maintenance of Properties.
 
 
6.06


Maintenance of Existence and Qualifications.
 
 
6.07


Payment of Trade Liabilities, Taxes, etc.
 
 
6.08


Insurance.
 
 
6.09


Interest.
 
 
6.10


Compliance with Agreements and Law.
 
 
6.11


Environmental Matters.
 
 
6.12


Evidence of Compliance.
 
 
6.13


Use of Proceeds.
 
 
6.14


Subordination of Intercompany Indebtedness.
 
Article VII. NEGATIVE COVENANTS OF BORROWER
37
 
7.01


Indebtedness.
 
 
7.02


Limitation on Liens.
 
 
7.03


Limitation on Investments and New Businesses.
 
 
7.04


Limitation on Mergers.
 
 
7.05


Limitation on Issuance of Securities by Subsidiaries of Borrower.
 
 
7.06


Transactions with Affiliates.
 
 
7.07


Prohibited Contracts.
 
 
7.08


ERISA.
 
 
7.09


Limitation on Sales of Property.
 
 
7.10


Swap Contracts.
 
 
7.11


Consolidated Funded Debt to Capitalization Ratio.
 
Article VIII. EVENTS OF DEFAULT AND REMEDIES
40
 
8.01


Events of Default.
 
 
8.02


Remedies upon Event of Default.
 
 
8.03


Application of Funds.
 
Article IX. ADMINISTRATIVE AGENT
43
 
9.01


Appointment and Authority.
 
 
9.02


Rights as a Lender.
 
 
9.03


Exculpatory Provisions.
 
 
9.04


Reliance by Administrative Agent.
 


ii





--------------------------------------------------------------------------------




 
9.05


Delegation of Duties.
 
 
9.06


Resignation of Administrative Agent.
 
 
9.07


Non-Reliance on Administrative Agent and Other Lenders.
 
 
9.08


Administrative Agent May File Proofs of Claim.
 
 
9.09


Other Agents; Arrangers and Managers.
 
Article X. MISCELLANEOUS
46
 
10.01


Amendments, Etc.
 
 
10.02


Notices; Effectiveness; Electronic Communications.
 
 
10.03


No Waiver; Cumulative Remedies; Enforcement.
 
 
10.04


Expenses; Indemnity; Damage Waiver.
 
 
10.05


Intentionally Left Blank.
 
 
10.06


Payments Set Aside.
 
 
10.07


Successors and Assigns.
 
 
10.08


Confidentiality.
 
 
10.09


Set-off.
 
 
10.10


Interest Rate Limitation.
 
 
10.11


Counterparts.
 
 
10.12


Integration.
 
 
10.13


Survival of Representations and Warranties.
 
 
10.14


Severability.
 
 
10.15


Replacement of Lenders.
 
 
10.16


Governing Law.
 
 
10.17


Waiver of Right to Trial by Jury.
 
 
10.18


No Advisory or Fiduciary Responsibility.
 
 
10.19


Electronic Execution of Assignments and Certain Other Documents.
 
 
10.20


USA PATRIOT Act Notice.
 
 
10.21


Time of the Essence.
 
 
10.22


ENTIRE AGREEMENT.
 

ANNEXES AND SCHEDULES
 
 
ANNEX I
Commitments and Applicable Percentages
 
 
SCHEDULE 1.01
Pricing Schedule
SCHEDULE 5.07
Obligations and Restrictions
SCHEDULE 5.10
Labor Disputes and Acts of God
SCHEDULE 5.11
ERISA Matters
SCHEDULE 5.12
Environmental Matters
SCHEDULE 5.13
Subsidiaries
SCHEDULE 10.02
Administrative Agent’s Office, Certain Addresses for Notices
 
 


iii





--------------------------------------------------------------------------------




EXHIBITS
EXHIBIT A:
Form of Borrowing Request
EXHIBIT A-1
Form of Interest Election Request
EXHIBIT B:
Form of 364-Day Note
EXHIBIT C:
Form of Compliance Certificate
EXHIBIT D:
Assignment and Assumption
EXHIBIT E:
Opinion Matters
EXHIBIT F:
Form of Subordinated Promissory Note
EXHIBIT G-1
Form of U.S. Tax Compliance Certificate
EXHIBIT G-2
Form of U.S. Tax Compliance Certificate
EXHIBIT G-3
Form of U.S. Tax Compliance Certificate
EXHIBIT G-4
Form of U.S. Tax Compliance Certificate




iv





--------------------------------------------------------------------------------




364-DAY REVOLVING CREDIT AGREEMENT
This 364-DAY REVOLVING CREDIT AGREEMENT (this “Agreement”) is entered into as of
November 20, 2015 (the “Effective Date”), among QUESTAR CORPORATION, a Utah
corporation (the “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent, JPMORGAN CHASE BANK, N.A., as
Syndication Agent (together with its successors and assigns, “Syndication
Agent”), BARCLAYS BANK PLC, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, MIZUHO
BANK, LTD., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agents (together with their successors and
assigns, each a “Documentation Agent”), and WELLS FARGO SECURITIES, LLC and J.P.
MORGAN SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners, and each
of the Lenders that is a signatory hereto or which becomes a signatory hereto
pursuant to Section 10.07 (individually, together with its successors and
assigns, a “Lender” and collectively, the “Lenders”).
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and subject to the conditions
set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:




ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Acquired Debt” means, with respect to any specified Person, (i) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, including, without limitation,
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging with or into or becoming a Subsidiary of such specified Person,
and (ii) Indebtedness secured by a Lien encumbering any assets acquired by such
specified Person, and any refinancing of the foregoing indebtedness on similar
terms, taking into account current market conditions.


“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power
(a)    to vote 20% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or
(b)    to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.
“Agent Parties” has the meaning specified in Section 10.02(c).

1





--------------------------------------------------------------------------------




“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Wells Fargo in its capacity as the
Administrative Agent, and each Arranger, in its capacity as an Arranger), and
the officers, directors, employees, agents and attorneys-in-fact of such Persons
and Affiliates.
“Agreement” means this Agreement, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the terms hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.
“Alternate Base Rate Loans” means Loans hereunder at all times when they bear
interest at a rate based upon the Alternate Base Rate.
“Anti-Terrorism Laws” shall mean any requirement of Law related to terrorism
financing or money laundering, including the Patriot Act, The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), and Executive
Order 13224 (effective September 24, 2001).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments of
all Lenders have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s percentage of outstanding Loans.
“Arranger” means each of Wells Fargo Securities LLC and J.P. Morgan Securities
LLC, in its capacity as a co- lead arranger and bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
“Borrower” has the meaning specified in the preamble hereof.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

2





--------------------------------------------------------------------------------




“Borrowing Date” means each Business Day specified in a notice pursuant to
Section 2.03 as a date on which the Borrower requests (or is deemed to have
requested) the Lenders make Loans.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed, provided that when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits in the London interbank market.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”), but excluding any
employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all Equity Interests that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than fifty percent (50%) of the Equity Interests
of the Borrower entitled to vote in the election of members of the board of
directors (or equivalent governing body) of the Borrower; or
(b)a majority of the members of the board of directors (or other equivalent
governing body) of the Borrower ceases to be composed of individuals (i) who
were members of that board or equivalent governing body on the Effective Date,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)there shall have occurred under any indenture or other instrument evidencing
any Indebtedness or Equity Interests in excess of $25,000,000 any “change in
control” or similar provision (as set forth in the indenture, agreement or other
evidence of such Indebtedness) obligating the Borrower or any of its
Subsidiaries to repurchase, redeem or repay all or any part of the Indebtedness
or Equity Interests provided for therein.


“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the total aggregate commitment
of such Lender to make Loans pursuant to Section 2.01, as such commitment may be
(a) reduced from time to time pursuant to Section 2.06, (b) reduced or increased
(with such Lender’s consent) from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.07, (c) reduced or terminated pursuant to
Section 10.15, or (d) terminated pursuant to Section 8.02(a). The initial amount
of each Lender’s Commitment is set forth on Annex I, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Commitments is $250,000,000.
“Commitment Fees” has the meaning specified in Section 2.04(a).

3





--------------------------------------------------------------------------------




“Commitment Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated Funded Debt” means the aggregate of the Indebtedness of the
Borrower and its Subsidiaries described in clauses (a), (b), (d), (e), (f) and
(g) of the definition of Indebtedness in Section 1.01, on a consolidated basis
after elimination of intercompany items.
“Consolidated Funded Debt to Capitalization Ratio” means, at the time of
determination, the ratio of (a) Consolidated Funded Debt to (b) the sum of
Consolidated Funded Debt plus Shareholders' Equity.
“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries prepared in
accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Credit Exposure” means, at any time, the aggregate Principal Amount of Loans
made by any Lender at such time.
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) perform any of its funding obligations hereunder, including in
respect of its Loans, within two Business Days of the date required to be funded
by it hereunder, unless, in the case of any Loan, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which condition, precedent, together with any applicable default ,shall
be specifically identified in writing), has not been satisfied, or (ii) pay to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Borrower, or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within two Business Days after request by the
Administrative Agent in writing, to confirm in writing that it will comply with
its funding obligations (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person

4





--------------------------------------------------------------------------------




charged with reorganization or liquidation of its business or assets, or a
custodian appointed for it, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity, or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.16
(b)) upon delivery of written notice of such determination to the Borrower and
each Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Documentation Agent” has the meaning specified in the preamble hereof.
“Dollars” or “$” means the lawful money of the United States of America.
“Effective Date” has the meaning specified in the preamble hereof.
“Eligible Assignee” has the meaning specified in Section 10.07(g).
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests”, “equity interests” and “equity securities” means, with
respect to any Person, all of the shares of capital stock of (or other ownership
or profit interests in) such Person, all of the warrants, options or other
rights for the purchase or acquisition from such Person of shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or non-voting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination. The term Equity
Interests shall also include other securities or instruments that have both debt
and equity features.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

5





--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal (within the meanings of Sections 4203 and 4205 of ERISA) by
the Borrower or any ERISA Affiliate from a Multiemployer Plan or receipt by the
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization (within the meaning of Section 4241 of ERISA); (d) the filing
of a notice by the Plan administrator of intent to terminate, the treatment of a
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate under Section 4042 of ERISA
a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA (other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA) upon the
Borrower or any ERISA Affiliate.
“Eurodollar Loan” means a Loan denominated in Dollars that bears interest at a
rate based upon the LIBO Rate.
“Eurodollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
“Event of Default” has the meaning specified in Section 8.01.
“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and any
rules, regulations or official interpretations thereof as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight US
Federal funds transactions with members of the US Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Fee Letters” means (i) the fee letter dated October 16, 2015 among the
Borrower, the Administrative Agent, Wells Fargo Securities, LLC, the Syndication
Agent and J.P. Morgan Securities LLC and (ii) the agency fee letter dated
October 16, 2015 between the Borrower and the Administrative Agent.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” has the meaning set forth in Section 10.07(g).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or Such other
principles as may be

6





--------------------------------------------------------------------------------




approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supranational bodies such as the European Union or the
European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations; and
(g)    all Guarantees of such Person in respect of any of the foregoing.

7





--------------------------------------------------------------------------------




For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes. As used in this
definition, “Excluded Taxes” means, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
10.15), any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(ii).
“Indemnitees” has the meaning specified in Section 10.04(b).
“Interest Election Request” has the meaning specified in Section 2.10(c).
“Interest Payment Date” means, (a) as to any Alternate Base Rate Loan, the last
day of each calendar quarter with respect thereto and, as to any Lender, the
Maturity Date for such Lender, and (b) as to any Eurodollar Loan, the last day
of the Interest Period with respect thereto, and, for Interest Periods longer
than 3 months, each date which is 3 months, or a whole multiple thereof, from
the first day of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Loan, (i) initially, the
period commencing on the Borrowing Date or continuation date, as the case may
be, with respect to such Eurodollar Loan and ending, 1 (or, to the extent funds
are available, as determined by the Administrative Agent, 2 or 3) weeks or 1, 3
or 6 (or, to the extent funds are available, as determined by the Administrative
Agent, 2 or 9) months thereafter, as selected by the Borrower in its Borrowing
Request or Interest Election Request, as the case may be, given with respect
thereto, and (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending 1 (or,
to the extent funds are available, as determined by the Administrative Agent, 2
or 3) weeks, or 1, 3 or 6 (or, to the extent funds are available, as determined
by the Administrative Agent, 2 or 9) months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than two
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided, that (A) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) any Interest Period (other than a 1, 2 or 3
week Interest Period) that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such

8





--------------------------------------------------------------------------------




other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit. For purposes of covenant compliance, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the preamble hereof.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (i) zero percent (0.00%) per annum and (ii) the rate
(rounded upwards, if necessary, to the next 1/100 of 1%) appearing at Reuters
Screen LIBOR01 Page which displays an average ICE Benchmark Administration
Interest Settlement Rate (or any successor to or substitute for such index,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the greater of (i) zero percent (0.00%) per annum and (ii) the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means any Loan made by the Lenders pursuant to Section 2.01(a) of this
Agreement.
“Loan Documents” means this Agreement, each Note, the Fee Letters and each and
every other agreement executed in connection with this Agreement.
“Loan Parties” means, collectively, the Borrower and the Restricted
Subsidiaries.
“Majority Lenders” means, at any time, Lenders holding more than 50.0% of the
then aggregate outstanding amount of the Loans held by the Lenders or, if no
such principal amount is then outstanding, the Lenders having more than 50.0% of
the Commitments.
“Material Adverse Effect” means a material and adverse effect upon (a) the
consolidated financial condition of the Borrower and its Restricted Subsidiaries
considered as a whole, (b) the consolidated operations and properties of the
Borrower and its Restricted Subsidiaries, considered as a whole, (c) the
Borrower’s ability to timely pay the Obligations, or (d) the enforceability of
the material terms of any Loan Document.
“Maturity Date” means November 18, 2016.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

9





--------------------------------------------------------------------------------




“Multiemployer Plan” means any “employee benefit plan” (as such term is defined
in Section 3(3) of ERISA) of the type described in Section 4001(a)(3) of ERISA,
to which the Borrower or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
“Multi-Year Credit Agreement” means that certain Amended and Restated Multi-Year
Revolving Credit Agreement dated as of April 19, 2013 among the Borrower, Wells
Fargo Bank, National Association, as administrative agent, and the lenders,
agents and issuing banks party thereto, as amended by First Amendment to Amended
and Restated Multi-Year Revolving Credit Agreement of even date herewith, as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, providing for a revolving credit facility in an aggregate
principal amount as of the Effective Date of up to $500,000,000.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether such Obligations are direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning specified in Section 10.07(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Liens” means:
(a)    operators’ liens under customary operating agreements, liens arising
under gas transportation and purchase agreements on the gas being transported or
processed which secure related gas transportation and processing fees only,
statutory Liens for taxes, assessments and governmental charges statutory
mechanics’, materialmen’s, carriers’, workmen’s and warehousemen’s Liens, and
other similar statutory Liens, provided such Liens secure only indebtedness,
liabilities and obligations which are not delinquent for a period of more than
30 days or which are being contested as provided in Section 6.07 of this
Agreement;

10





--------------------------------------------------------------------------------




(b)    Liens on oil and gas properties which arise in the ordinary course of
business under joint operating agreements or farm-out agreements that are
entered into by the Loan Parties in the ordinary course of their business,
provided that such Liens are in each case limited to the properties that are the
subject of the relevant agreement and do not secure debt for borrowed money;
(c)    Liens on oil and gas properties which do not have developed reserves
(producing or non-producing) properly attributable thereto;
(d)    Liens on the Loan Parties’ office facilities;
(e)    Liens to secure the Obligations;
(f)    Liens of the type described in clause (ii) of the definition of Acquired
Debt securing Acquired Debt (owed by Restricted Subsidiaries) of the type
described in such clause, provided that such Acquired Debt meets the
requirements of Section 7.01(c);
(g)    Liens incurred or deposits made to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations;
(h)    encumbrances consisting of easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any property of any Loan
Party for the purpose of roads, pipelines, transmission lines, transportation
lines, distribution lines that, do not secure Indebtedness or other monetary
obligations and, in the aggregate, are not substantial in amount and do not
materially impairs the use of such property by any Loan Party in the operation
of its business and which do not in any case materially detract from the value
of the property subject thereto are or would be violated in any material respect
by existing or proposed operations of any Loan Party;
(i)    deposits made in the ordinary course of business to secure the
performance of bids, trade contracts (other than for debt for borrowed money),
operating leases and surety bonds;
(j)    Liens securing Indebtedness of any Loan Party incurred to finance the
acquisition, construction or improvement of fixed or capital assets, provided
that (i) such Liens and the Indebtedness secured thereby shall be created
substantially simultaneously with the acquisition, construction or improvement
of such fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, (iii) the amount
of Indebtedness initially secured thereby is not more than 100% of the purchase
price or cost of construction or improvement of such fixed or capital asset;
(k)     the interest or title of a lessor under any operating lease entered into
by any Loan Party in the ordinary course of its business and covering only the
assets so leased;
(l)     Liens not securing Indebtedness arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the FRB and no such deposit account is intended by
any Loan Party to provide collateral to the depository institution;
(m)    Liens not otherwise permitted so long as an equal and ratable Lien on
such collateral security is granted to secure the Obligations; and
(n)    Liens not otherwise permitted so long as the aggregate outstanding
principal amount of the obligations secured thereby does not exceed at any one
time, as to all Loan Parties, 10% of Consolidated Net Tangible Assets;
provided that nothing in this definition shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that the Indebtedness subject to or secured by any such

11





--------------------------------------------------------------------------------




Permitted Lien ranks (apart from the effect of any Lien included in or inherent
in any such Permitted Liens) in priority to the Obligations.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Post-Default Rate” has the meaning specified in Section 2.10(a).
“Pricing Schedule” means the schedule attached hereto as Schedule 1.01 and
identified as such.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
U.S. office; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
not priced in relation to such rate, that it is not necessarily the lowest or
best rate actually charged to any customer and that the Administrative Agent may
make various commercial or other loans at rates of interest having no
relationship to such rate.
“Principal Amount” means the outstanding principal amount of any Loan.
“Projected Oil and Gas Production” has the meaning specified in Section 7.10.
“Questar Gas” means Questar Gas Company, a Utah corporation, which is a
Restricted Subsidiary.
“Questar Gas 2012 Notes” means the Senior Notes issued by Questar Gas on
December 14, 2012 in the original principal amount of $150,000,000 pursuant to
the Questar Gas 2012 Note Purchase Agreement.
“Questar Gas 2012 Note Purchase Agreement” means the Note Purchase Agreement
dated November 2, 2012 among Questar Gas and the purchasers party thereto
pursuant to which the Questar Gas 2012 Notes were issued.
“Questar Gas 2013 Notes” means the Senior Notes issued by Questar Gas on
December 20, 2013 in the original principal amount of $150,000,000 pursuant to
the Questar Gas 2013 Note Purchase Agreement.
“Questar Gas 2013 Note Purchase Agreement” means the Note Purchase Agreement
dated December 20, 2013 among Questar Gas and the purchasers party thereto
pursuant to which the Questar Gas 2013 Notes were issued.
“Register” has the meaning specified in Section 10.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Responsible Officer” means the chairman of the board, chief executive officer,
president or chief financial officer of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

12





--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary, including without limitation Questar Pipeline Company,
Questar Gas Company and Wexpro Company.
“Revolving Commitment Termination Date” means the earliest of:
(a) the Maturity Date;
(b) the date on which the Commitments are terminated in full or reduced to zero
pursuant to Section 2.06; or
(c) the date on which the Commitments otherwise are terminated in full and
reduced to zero pursuant to Section 8.02(a).
“Revolving Period” means the period from and including the Effective Date to but
excluding the Revolving Commitment Termination Date.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanctions” means any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Shareholders’ Equity” means, as of any date of determination, the Borrower's
(or with respect to Section 7.01(f), the Restricted Subsidiaries') "Total
Equity" as set forth in the Borrower's (or with respect to Section 7.01(f), the
Restricted Subsidiaries') most recent balance sheet as supplied pursuant to
Section 6.02(a) or 6.02(b), as applicable, in each case adjusted to exclude
unrealized noncash gains or losses resulting from "mark to market" adjustments
pursuant to ASC 815.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master

13





--------------------------------------------------------------------------------




agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” has the meaning specified in the preamble hereof.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Type” means as to any Loan or Borrowing, its nature as an Alternate Base Rate
Loan or an Alternate Base Rate Borrowing, a Eurodollar Loan or a Eurodollar
Borrowing.
“United States” and “U.S.” mean the United States of America, its fifty states
and the District of Columbia.
“Unrestricted Subsidiary” means any Person in which the Borrower does not own an
interest (directly or indirectly) on the Effective Date which hereafter becomes
a Subsidiary of the Borrower and which, within 90 days thereafter, is designated
as an Unrestricted Subsidiary by the Borrower by notice given to the
Administrative Agent, provided that the Borrower may not designate as an
Unrestricted Subsidiary any Subsidiary in which it has made an Investment of
more than $25,000,000 (directly or indirectly) by any means other than newly
issued stock or treasury stock of the Borrower, which may be used to make an
Investment in Unrestricted Subsidiaries without limit, and provided further that
in the event the book value of the assets of any Unrestricted Subsidiary at any
time exceeds $25,000,000, such Subsidiary shall cease to be an Unrestricted
Subsidiary and shall automatically become a Restricted Subsidiary.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
1.02     Other Interpretive Provisions.     With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)(i)    The words “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

14





--------------------------------------------------------------------------------




(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03     Accounting Terms.


(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements, except as
otherwise specifically prescribed herein.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


1.04    Rounding.     Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05    References to Agreements and Laws.    Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.


1.06    Times of Day.    Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).


ARTICLE II
AMOUNT AND TERMS OF LOANS
2.01    Loans.


(a)    Subject to the terms and conditions of this Agreement, from time to time
during the Revolving Period, each Lender severally agrees to make Loans to the
Borrower in an aggregate principal amount that will not result in (i) such
Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the sum of
the total Credit Exposures of all Lenders exceeding the total Commitments.
Within the foregoing limits, the Borrower may use the Commitments by borrowing,
repaying and prepaying the Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.


(b)    Each Loan shall be made only during the Revolving Period as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their Commitments. The failure of any Lender to make any Loan required to be
made by it and make payments under Section 10.04(c) shall not relieve any other
Lender of its obligations hereunder, provided that the Commitments of the
Lenders are several and not joint, and no Lender shall be responsible for any
other Lender’s failure to make Loans or make payments under Section 10.04(c).



15





--------------------------------------------------------------------------------




(c)    Subject to Section 3.03, the Loans may be (i) Eurodollar Loans, (ii)
Alternate Base Rate Loans or (iii) a combination thereof, as determined by the
Borrower. Eurodollar Loans shall be made and maintained by each Lender at its
applicable Lending Office, at its option, provided that the exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement or create or increase any obligation
of the Borrower not otherwise arising, or arising in such increased amount,
under Section 3.04.


2.02    Repayment of Loans; Evidence of Debt.


(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal and accrued
interest amount of each Loan of such Lender on the Maturity Date in respect of
such Lender; provided that all Loans shall be paid on such earlier date upon
which the maturity of the Loans shall have been accelerated pursuant to Section
8.02(a).


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.


(d)    Absent manifest error, the entries made in the accounts maintained
pursuant to paragraph (b) and (c) of this Section 2.02 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.


(e)    Any Lender may request that Loans made by it to the Borrower be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender in
substantially the form attached hereto as Exhibit B. Thereafter, the Loans
evidenced by such Note and interest thereon shall, at all times (including after
assignment pursuant to Section 10.04), be represented by one or more Notes in
such form payable to the order of the payee named therein.


(f)    Each Lender is authorized to endorse the date, Type and amount of each
Loan made by such Lender, each continuation thereof, each conversion of all or a
portion thereof to the same or another Type, and the date and amount of each
payment of principal with respect thereto on the schedule annexed to and
constituting a part of its Note from the Borrower. No failure to make or error
in making any such endorsement as authorized hereby shall affect the validity of
the obligations of the Borrower to repay the unpaid Principal Amount of the
Loans made to the Borrower with interest thereon as provided in Section 2.10 or
the validity of any payment thereof made by the Borrower. Each Lender shall, at
the request of the Borrower, deliver to the Borrower copies of the Borrower’s
Note and the schedules annexed thereto.


2.03    Procedure for Borrowing.    The Borrower may borrow Loans on any
Business Day; provided that the Borrower shall notify the Administrative Agent
by telephone of the Borrowing (the “Borrowing Request”) not later than 11:00
a.m., New York City time (a) three Business Days prior to the Borrowing Date, in
the case of Eurodollar Loans, and (b) on the Borrowing Date, in the case of
Alternate Base Rate Loans. Each telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by either hand delivery (including
overnight courier), facsimile or e-mail electronic transmission to the
Administrative Agent of a written Borrowing Request, substantially in the form
of Exhibit A attached hereto or such other form as may be approved by the
Administrative Agent, signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify (i) the amount to be borrowed, (ii) the
Borrowing Date, (iii) whether the Borrowing is to consist of Eurodollar Loans,
Alternate Base Rate Loans, or a

16





--------------------------------------------------------------------------------




combination thereof (in each case stating the amounts requested), (iv) in the
case of Eurodollar Loans, the length of the Interest Period(s) therefor, and (v)
the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.12. Each
Borrowing shall be in an aggregate principal amount not less than the lesser of
(i) (A) with respect to Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (B) with respect to Alternate Base Rate Loans,
$500,000 or a whole multiple of $100,000 in excess thereof, and (ii) the then
unused Commitments. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its pro
rata share of each Borrowing available to the Administrative Agent for the
account of the Borrower in accordance with Section 2.12. The proceeds of each
such Borrowing of Loans will be made available to the Borrower by the
Administrative Agent in accordance with Section 2.12.


2.04    Commitment Fees.


(a)    Subject to Section 2.16(a)(iii), the Borrower agrees to pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Commitment Fee from the Effective Date to, but not
including, the Maturity Date or such earlier date upon which the Commitments
shall terminate or be reduced to zero as provided herein, computed at the
Commitment Fee Rate times the actual daily amount by which the aggregate
Commitments of all Lenders exceeds the aggregate Credit Exposure of all Lenders
(the “Commitment Fee”).


(b)    Commitment Fees payable to any Lender shall be payable quarterly in
arrears on the last day of each March, June, September and December, commencing
on December 31, 2015, and on the Maturity Date with respect to such Lender or,
with respect to Commitment Fees, on such earlier date as the Commitments shall
terminate or be reduced to zero as provided herein. All accrued Commitment Fees
payable to any Lender which are not paid on or before the Maturity Date with
respect to such Lender shall be due and payable on demand.


(c)    The Borrower shall pay to Wells Fargo Securities, Inc., JPMorgan
Securities LLC and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.


2.05    Reserved.


2.06    Reduction or Termination of Commitments.      Unless previously
terminated, the Commitments shall terminate on the Revolving Commitment
Termination Date. The Borrower shall have the right, upon not less than two
Business Days’ written notice to the Administrative Agent, to terminate the
Commitments or, from time to time, reduce the amount of the Commitments;
provided, however, that the Borrower shall not terminate or reduce any
Commitment if, after giving effect to any concurrent repayment of the Loans in
accordance with Section 2.07 and Section 2.08, the total Credit Exposure of the
Lenders would exceed the sum of total Commitments. Any reduction shall be
accompanied by prepayment of the Loans to the extent, if any, that the total
Credit Exposure of the Lenders then outstanding exceeds the sum of the total
Commitments as then reduced. Any termination of the Commitments shall be
accompanied by prepayment in full of the Loans then outstanding and the payment
of any unpaid fees then accrued hereunder. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender thereof. Any partial
reduction shall be in an amount of $5,000,000 or a whole multiple thereof and
shall reduce permanently the total amount of the Commitments, together with a
corresponding reduction in the aggregate amount of each Lender’s applicable
Commitment. The Commitments, once terminated or reduced, may not be reinstated.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their Commitments (except for in connection with the termination
of this Agreement as to any Lender pursuant to Section 10.15).


2.07    Optional Prepayments.


(a)    The Borrower may, at its option, as provided in this Section 2.07, at any
time and from time to time prepay the Loans, in whole or in part, upon written
notice to the Administrative Agent, specifying (i) the date and amount of
prepayment, and (ii) the respective amounts to be prepaid in respect of such
Loans. Upon receipt of such prepayment notice, the Administrative Agent shall
promptly notify each Lender thereof. The payment amount specified

17





--------------------------------------------------------------------------------




in such notice shall be due and payable on the date specified. All prepayments
pursuant to this Section 2.07 shall include accrued interest on the amount
prepaid to the date of prepayment and, in the case of prepayments of Eurodollar
Loans, any amounts payable pursuant to Section 3.05. The Loans shall also be
subject to prepayment as provided in Section 2.06, Section 2.08 and Section
10.15.


(b)    Partial optional prepayments pursuant to this Section 2.07 shall be in an
aggregate principal amount of (i) with respect to Eurodollar Loans, $5,000,000
or any whole multiple of $1,000,000 in excess thereof and (ii) with respect to
Alternate Base Rate Loans, $500,000 or any whole multiple of $100,000 in excess
thereof. All prepayments of Loans pursuant to this Section 2.07 shall be without
the payment by the Borrower of any premium or penalty except for amounts payable
pursuant to Section 3.05.


2.08    Mandatory Prepayments.     If at any time the total Credit Exposures of
the Lenders exceeds the sum of the total Commitments, the Borrower shall prepay
the Loans owing by it to such Lenders in an amount equal to such excess. Each
prepayment of Loans pursuant to this Section 2.08 shall be accompanied by
payment of accrued interest on the amount prepaid to the date of prepayment and,
in the case of prepayments of Eurodollar Loans, any amounts payable pursuant to
Section 3.05.


2.09    Reserved.


2.10    Interest.


(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto on the unpaid Principal Amount thereof at a
rate per annum equal to the LIBO Rate for such Interest Period plus the
Eurodollar Margin for such day. Each Alternate Base Rate Loan shall bear
interest on the unpaid Principal Amount thereof at a fluctuating rate per annum
equal to the Alternate Base Rate plus the Base Rate Margin. Upon the occurrence
and continuance of any Event of Default occurring pursuant to Section 8.01(h)(i)
or (ii), all Loans outstanding shall automatically bear interest (in each case
as well after as before judgment), at a rate per annum which is one percent (1%)
above the rate which would otherwise be applicable to such Loan pursuant to
whichever of the two preceding sentences shall apply (the “Post-Default Rate”)
until paid in full. Upon the occurrence and continuance of any Event of Default
occurring pursuant to Section 8.01(a), such overdue amount shall automatically
bear interest (as well after as before judgment), at the Post-Default Rate. Upon
the occurrence and continuance of any other Event of Default other than those
listed in the previous two sentences, all Loans outstanding shall bear interest
(in each case as well after as before judgment), at the Post-Default Rate upon
the written election of the Majority Lenders. Interest shall be payable in
arrears on each Interest Payment Date; provided, however, that interest payable
on overdue principal shall be payable on demand.


(b)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Loan, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to continue such Borrowing to a different Type or to continue such
Borrowing for an additional Interest Period (and elect Interest Periods
therefor), all as provided in this Section 2.10; provided, after giving effect
to all Borrowings, all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, there shall not be more than ten
Interest Periods in effect with respect to Loans. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall then and thereafter be considered a separate Borrowing.


(c)    To make an election pursuant to this Section 2.10, the Borrower shall
notify the Administrative Agent of such election (the “Interest Election
Request”) by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery (including overnight courier), facsimile or
e-mail electronic transmission to the Administrative Agent of a written Interest
Election Request, substantially in the form of Exhibit A-1 attached hereto or
such other form as may be approved by the Administrative Agent, signed by the
Borrower.

18





--------------------------------------------------------------------------------






(d)    Each telephonic and written Interest Election Request shall identify the
Borrower and specify the following information in compliance with Section 2.03:


i.the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


ii.the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


iii.whether the resulting Borrowing is to be an Alternate Base Rate Borrowing or
a Eurodollar Borrowing; and


iv.if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”


(e)    If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(f)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s obligation with respect to each resulting Borrowing.


(g)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Loan prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as an Alternate Base Rate
Loan. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Majority Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (i) no outstanding Borrowing may be continued as a
Eurodollar Loan, and (ii) unless repaid, each Eurodollar Loan shall be continued
as an Alternate Base Rate Loan at the end of the Interest Period applicable
thereto.


2.11    Computation of Interest and Fees.


(a)    Interest on Alternate Base Rate Loans and fees shall be calculated on the
basis of a 365- (or 366- as the case may be) day year for the actual days
elapsed. Interest on Eurodollar Loans shall be calculated on the basis of a
360-day year for the actual days elapsed. The Administrative Agent shall notify
the Borrower and the Lenders of each determination of a LIBO Rate. Any change in
the interest rate resulting from a change in the Alternate Base Rate shall
become effective as of the opening of business on the day on which such change
in the applicable rate shall become effective. The Administrative Agent shall
notify the Borrower and the Lenders of the effective date and the amount of each
such change in the Alternate Base Rate.
 
(b)    The Administrative Agent shall, at the request of the Borrower, deliver
to the Borrower a statement showing the computations used by the Administrative
Agent in determining any interest rate pursuant to Section 2.11(a).


2.12    Funding of Borrowings.


(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed Borrowing Date thereof by wire transfer of immediately available funds
by 12:00 p.m., New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make

19





--------------------------------------------------------------------------------




such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.12(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then each such Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the cost incurred by the Administrative Agent for making such
Lender’s share of such Borrowing and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, or
(ii) in the case of the Borrower, the interest rate applicable to Alternate Base
Rate Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.


2.13    Pro Rata Treatment and Payments.


(a)    Each Borrowing by the Borrower from the Lenders, each payment (including
each prepayment) by the Borrower on account of the principal of and interest on
the Loans and on account of any fees hereunder, and any reduction of the
Commitments of the Lenders hereunder shall be made pro rata according to the
Commitments, except that (i) payments or prepayments, and offsets against or
reductions from the amount of payments and prepayments, in each case,
specifically for the account of a particular Lender under the terms of Section
2.04, Section 3.01, Section 3.02, Section 3.04, Section 3.05, Section 10.04 or
Section 10.15 shall be made for the account of such Lender, and (ii) if any
Lender shall become a Defaulting Lender, from and after the date upon which such
Lender shall have become a Defaulting Lender, any payment made on account of
principal of or interest on the Loans shall be applied, first for the account of
the Lenders other than the Defaulting Lender, pro rata according to the
Commitments of such Lenders, until the principal of and interest on the Loans of
such Lenders shall have been paid in full and, second for the account of such
Defaulting Lender, provided that the application of such payments in accordance
with this clause (ii) shall not constitute an Event of Default or a Default, and
no payment of principal of or interest on the Loans of such Defaulting Lender
shall be considered to be overdue for purposes of Section 2.10(a), if, had such
payments been applied without regard to this clause (ii), no such Event of
Default or Default would have occurred and no such payment of principal of or
interest on the Loans of such Defaulting Lender would have been overdue. All
payments (including prepayments) to be made by the Borrower on account of
principal, interest and fees shall be made in immediately available funds
without setoff or counterclaim and shall be made to the Administrative Agent on
behalf of the Lenders at the Administrative Agent’s office as notified to the
Borrower from time to time at least five Business Days before any change in such
office. On the date of this Agreement, the office of the Administrative Agent is
located as set forth on Schedule 10.02. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received.


(b)    If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month in which event such payment
shall be made on the immediately preceding Business Day.


(c)    Except as provided in Section 2.04(b), Section 3.01, Section 3.02,
Section 3.04, Section 3.05, Section 10.04, Section 10.15, and this Section 2.13,
if any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the

20





--------------------------------------------------------------------------------




proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the cost incurred by the
Administrative Agent for making such distributed amount and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.


(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.12(b) or Section 2.13(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.


2.14    Reserved.


2.15    Reserved.


2.16    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


i.Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.


ii.Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.09), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any

21





--------------------------------------------------------------------------------




judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Applicable Percentages of
the Lenders. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.


iii.Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fees for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).


(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.


(i)Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


(ii)If the Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the Administrative Agent

22





--------------------------------------------------------------------------------




or Lender, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.


(c)Tax Indemnifications.


(i)Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent and each Lender, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) withheld or deducted by the Borrower or the
Administrative Agent or paid by the Administrative Agent or such Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were properly imposed or asserted by the relevant Governmental
Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.


(ii)Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Administrative Agent pursuant to subsection (e). Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).
  
(iii)The agreements in clauses (i) and (ii) of this Section 3.01(c) shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.


(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)Status of Lenders; Tax Documentation.


(i)Each Lender shall deliver to the Borrower and to the Administrative Agent, at
the time or times prescribed by applicable Laws or when reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or

23





--------------------------------------------------------------------------------




deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.


(ii)Without limiting the generality of the foregoing, if the Borrower is a
resident for tax purposes in the United States,


(A)any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and


(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent whenever a lapse in time or
change in circumstances renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect), whichever of the following is
applicable:


(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect showing that such Foreign
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) executed originals of
Internal Revenue Service Form W-8BEN,
(V)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner, or.
(VI)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
necessary to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made.

24





--------------------------------------------------------------------------------




In addition, if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (B), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would change any claimed Tax
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender.


(iv)The Borrower shall not be required to pay any Taxes or Other Taxes pursuant
to this Section 3.01 in respect of United States federal income taxes if the
obligation to withhold with respect to such Taxes or Other Taxes results from,
or would not have occurred but for, the failure of any Foreign Lender or Foreign
Participant to deliver the forms described in this Section 3.01(e) in the manner
and at the times specified in such paragraphs; provided, however, that the
Borrower shall be required to pay any Taxes or Other Taxes resulting from a
Change in Law (or interpretation thereof) that becomes effective after the date
hereof, subject to Section 3.04(d). A Foreign Lender shall not be required to
deliver any form or statement pursuant to this Section 3.01(e) that such Foreign
Lender is not legally able to deliver.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent
or such Lender, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.


3.02    Illegality.    If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the LIBO
Rate, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Alternate Base Rate Loans to Eurodollar Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Alternate Base Rate Loans, either
on the last

25





--------------------------------------------------------------------------------




day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.


3.03    Inability to Determine Rates.    If the Majority Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
LIBO Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan, or that the LIBO Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Loans shall be suspended until the
Administrative Agent (upon the instruction of the Majority Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Alternate Base Rate Loans in the amount specified therein.


3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans.


(a)    Subject to Section 3.04(d), if any Lender determines that as a result of
any Change in Law, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining Eurodollar Loans, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.


(b)    Subject to Section 3.04(d), if any Lender determines that any Change in
Law regarding capital adequacy or liquidity requirements or any change therein
or in the interpretation thereof by any Governmental Authority, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.


(c)    Subject to Section 3.04(d), the Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 15 days from receipt of such
notice.


(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 3.04 shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is

26





--------------------------------------------------------------------------------




retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof). Additionally, if any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been compensated by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to Section
3.04(a), then such Lender shall pay over such refund to the Borrower (but only
to the extent of compensation payments made, or additional amounts paid, by the
Borrower under Section 3.04(a) with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of such Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Lender in the event such Lender is required to
repay such refund to such Governmental Authority. This Section 3.04(d) shall not
be construed to require any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.


3.05    Compensation for Losses.    Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than an Alternate Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Alternate Base Rate Loan on the date or in the amount notified by the
Borrower; or


(c)    any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.15;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Loan was in fact so
funded.
3.06    Matters Applicable to all Requests for Compensation.


(a)    A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
(b)    Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04 or if the Borrower is required to pay any amount for the account of any
Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.15.


3.07    Survival.    All of the Borrower’s obligations under this Article III
shall survive termination of the Commitments and repayment of all other
Obligations hereunder.



27





--------------------------------------------------------------------------------




ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions of Initial Obligation to Extend Credit.    The initial
obligations of the Lenders to make the initial Loans shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.01):


(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or delivered by e-mail electronic transmission in
portable document format (pdf) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:


(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;


(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;


(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;


(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrower is validly existing and in good standing
in the jurisdiction of its incorporation;


(v)a favorable opinion of Colleen Larkin Bell, General Counsel for Questar
Corporation, and a favorable opinion of Stoel Rives LLP, each such opinion to be
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit E and such other matters concerning the Loan Parties and the
Loan Documents as the Majority Lenders may reasonably request;


(vi)a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and the validity against the
Borrower of the Loan Documents, and such consents, licenses and approvals shall
be in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;


(vii)a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and 4.02(b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) that the Borrower is solvent;


(viii)the Borrower shall have entered into an amendment to the Multi-Year Credit
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, effective contemporaneous with the effectiveness hereof, providing for,
among other things, that each Lender’s “Applicable Percentage” (as defined in
the Multi-Year Credit Agreement) under the Multi-Year Credit Agreement is equal
to such Lender’s Applicable Percentage hereunder, as of the effectiveness
hereof, and the Administrative Agent shall have received a copy thereof; and


(ix)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Majority Lenders reasonably may require.



28





--------------------------------------------------------------------------------




(b)The Administrative Agent shall be reasonably satisfied with the pro forma
capital and ownership structure of Borrower and its Subsidiaries, intercompany
loans among the Borrower and its Subsidiaries, and any flow of funds statement
delivered in connection with the closing of the transactions contemplated by
this Agreement.


(c)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all expenses (including, without
limitation, Attorney Costs) required to be reimbursed or paid by the Borrower
hereunder.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.


4.02    Conditions to all Loans.    The obligation of each Lender to honor any
Borrowing Request (other than an Interest Election Request requesting only the
conversion of Loans from one Type to another or the continuation of Eurodollar
Loans) is subject to the following conditions precedent:


(a)    The representations and warranties of the Borrower contained in Article V
(excluding the representation and warranty set forth in Section 5.06(c) of this
Agreement) or any other Loan Document, or which are contained in any document
furnished by the Borrower to the Administrative Agent or the Lenders under or in
connection with this Agreement (excluding the representation and warranty set
forth in Section 5.06(c) of this Agreement), shall be true and correct on and as
of the date of such Loans, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02(a) the representations and warranties contained in subsections (a)
and (b) of Section 5.06 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.02.


(b)    No Default shall exist, or would result from such proposed Loans.
    
(c)    The Administrative Agent shall have received a Borrowing Request in
accordance with the requirements hereof.


Each Borrowing Request (other than an Interest Election Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Loans.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


To confirm each Lender’s understanding concerning Loan Parties and Loan Parties’
businesses, properties and obligations and to induce each Lender to enter into
this Agreement and to extend credit hereunder, the Borrower represents and
warrants to the Administrative Agent and each Lender that:
5.01    No Default.    No event has occurred and is continuing which constitutes
a Default.


5.02    Organization and Good Standing.    Each Loan Party is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, having all powers required to carry on its business and enter into
and carry out the transactions contemplated hereby. Each Loan Party is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions within the United States wherein the character of the properties
owned or held by it or the nature of the business transacted by it makes such
qualification necessary, except as would

29





--------------------------------------------------------------------------------




not, individually or in the aggregate, have a Material Adverse Effect. Each Loan
Party has taken all actions and procedures customarily taken in order to enter,
for the purpose of conducting business or owning property, each jurisdiction
outside the United States wherein the character of the properties owned or held
by it or the nature of the business transacted by it makes such actions and
procedures desirable, except as would not, individually or in the aggregate,
have a Material Adverse Effect.


5.03    Authorization.    The Borrower has duly taken all action necessary to
authorize the execution and delivery by it of each Loan Document and to
authorize the consummation of the transactions contemplated thereby and the
performance of its obligations thereunder. The Borrower is duly authorized to
borrow funds hereunder.


5.04    No Conflicts or Consents.    The execution and delivery by the Borrower
of the Loan Documents, the performance by the Borrower of its obligations under
such Loan Documents, and the consummation of the transactions contemplated by
the various Loan Documents, do not and will not (a) conflict with any provision
of (i) any Law, (ii) the Organization Documents of the Borrower, or (iii) any
agreement, judgment, license, order or permit applicable to or binding upon any
Loan Party, (b) result in the acceleration of any Indebtedness owed by any Loan
Party, or (c) result in or require the creation of any Lien upon any assets or
properties of any Loan Party, except as expressly contemplated or permitted in
the Loan Documents. Except as expressly contemplated in the Loan Documents no
consent, approval, authorization or order of, and no notice to or filing with,
any Governmental Authority or third party is required in connection with the
execution, delivery or performance by any Loan Party of any Loan Document or to
consummate any transactions contemplated by the Loan Documents.


5.05    Enforceable Obligations.    This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of the Borrower, enforceable in accordance with their terms except
as such enforcement may be limited by bankruptcy, insolvency or similar Laws of
general application relating to the enforcement of creditors’ rights.


5.06    Audited Financial Statements.


(a)The Audited Financial Statements (i) fairly present the Borrower’s
consolidated financial position at the date thereof and the consolidated results
of the Borrower’s operations and the Borrower’s consolidated cash flows for the
respective periods thereof, and (ii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness. The Audited Financial Statements were prepared in accordance with
GAAP.


(b)The unaudited consolidated balance sheet of the Borrower and its Subsidiaries
dated September 30, 2015 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the Borrower’s consolidated financial condition
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end adjustments.


(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have, a Material Adverse Effect.


5.07    Other Obligations and Restrictions.    No Loan Party has any outstanding
indebtedness, liabilities or obligations of any kind (including contingent
obligations, tax assessments, and unusual forward or long-term commitments)
which are, in the aggregate, material to the Borrower or material with respect
to the Borrower’s consolidated financial condition and not shown in the Audited
Financial Statements, the financial statements of the Borrower and its
Subsidiaries dated September 30, 2015 or disclosed on Schedule 5.07.


5.08    Full Disclosure.    No certificate, statement or other information
delivered herewith or heretofore by any Loan Party to any Lender in connection
with the negotiation of this Agreement or in connection with any transaction
contemplated hereby contains any untrue statement of a material fact or omits to
state any material fact known to any

30





--------------------------------------------------------------------------------




Loan Party (other than industry-wide risks normally associated with the types of
businesses conducted by Loan Parties) necessary to make the statements contained
herein or therein not misleading as of the date made or deemed made. There is no
fact known to the Borrower (other than industry-wide risks normally associated
with the types of businesses conducted by Loan Parties) that has not been
disclosed by the Borrower to each Lender in writing which would reasonably be
expected to have a Material Adverse Effect.


5.09    Litigation.    Except as disclosed in the Annual Report of the Borrower
on Form 10-K as of December 31, 2014 filed with the Securities and Exchange
Commission, there are no actions, suits or legal, equitable, arbitrative or
administrative proceedings pending, or to the knowledge of any Loan Party
threatened, against any Loan Party before any Governmental Authority which,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and there are no outstanding judgments, injunctions,
writs, rulings or orders by any such Governmental Authority against any Loan
Party which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.


5.10    Labor Disputes and Acts of God.    Except as disclosed on Schedule 5.10,
neither the business nor the properties of any Loan Party has been affected by
any fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance), which, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.


5.11    ERISA Plans and Liabilities.    All currently existing Pension Plans are
listed on Schedule 5.11. Except as disclosed in the Audited Financial Statements
or on Schedule 5.11, no ERISA Event has occurred with respect to any Pension
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has incurred any
other absolute or contingent liability under Section 4201 or 4243 of ERISA in
respect of, any Multiemployer Plan. Except as set forth on Schedule 5.11, no
failure to meet the minimum funding standard of Section 412 of the Code exists
with respect to any Pension Plan, whether or not waived by the Secretary of the
Treasury or his delegate, and the current value of the accumulated benefit
obligation of each Pension Plan does not exceed the current value of the assets
of such Pension Plan available for the payment of such benefits by more than
$50,000,000.


5.12    Environmental and Other Laws; Anti-Terrorism Laws; Sanctions.
(a)    The Borrower and its Subsidiaries are conducting their businesses in
compliance with all applicable Laws, including Environmental Laws, and have, and
are in compliance with, all licenses and permits required under any such Laws
except as would not, individually or in the aggregate, have a Material Adverse
Effect. The Borrower and its Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that, except as
disclosed in the Annual Report of the Borrower on Form 10-K as of December 31,
2014 filed with the Securities and Exchange Commission, or on Schedule 5.12,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(b)    Neither Borrower, nor any of its Subsidiaries nor, to the knowledge of
Borrower, none of its Affiliates and none of the respective officers, directors
or agents of Borrower, such Subsidiaries or such Affiliates (i) has violated or
is in violation of Anti-Terrorism Laws, (ii) has engaged or engages in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of offenses designated
in the “Forty Recommendations” and “Nine Special Recommendations” published by
the Organisation for Economic Co-operation and Development’s Financial Action
Task Force on Money Laundering, (iii) deals in, or otherwise engages in any
transaction related to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law, (iv) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law, or (v) has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA or any other applicable anti-corruption
Law.



31





--------------------------------------------------------------------------------




(c)    None of the Borrower, any of its Subsidiaries or any director, officer,
employee, agent, or affiliate of the Borrower or any of its Subsidiaries is an
individual or entity (“Person”) that is, or is owned or controlled by Persons
that are: (i) the target of any Sanctions, or (ii) located, organized or
resident in a country, region or territory that is, or whose government is, the
subject of Sanctions, including, without limitation, Cuba, Crimea, Iran, North
Korea, Sudan, Syria and Ukraine-related.
(d)The Borrower will not, directly or indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Person, or in any country, region or territory, that, at the time of
such funding, is, or whose government is, the subject of Sanctions, or (ii) in
any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).
(e)The Borrower represents and covenants that for the past 5 years, neither the
Borrower nor any of its Subsidiaries has knowingly engaged in, or is now
knowingly engaged in, or will engage in, any dealings or transactions with any
Person, or in any country, region or territory, that at the time of the dealing
or transaction is or was, or whose government is or was, the subject of
Sanctions.


5.13    Borrower’s Subsidiaries.


(a)    As of the Effective Date, the Borrower does not have any Subsidiary or
own any stock in any other corporation or association except those listed on
Schedule 5.13 and except in cases where the Borrower owns less than 5% of the
outstanding capital stock of any such corporation. As of the Effective Date,
neither the Borrower nor any Loan Party is a member of any general or limited
partnership, limited liability company, joint venture formed under the laws of
the United States or any State thereof except those listed on Schedule 5.13 and
joint ventures or other relationships which are established pursuant to a
standard form operating agreement or similar agreement or which are partnerships
for purposes of federal income taxation only, which are not corporations or
partnerships (or subject to the Uniform Partnership Act) under applicable state
Law, and whose businesses are limited to the exploration, development and
operation of oil, gas or mineral properties, pipelines or gathering systems and
interests owned directly by the parties in such associations, joint ventures or
relationships. As of the Effective Date the Borrower owns, directly or
indirectly, the equity interests in each of its Subsidiaries which is indicated
on Schedule 5.13.
(b)    As of the Effective Date, the Borrower has no Unrestricted Subsidiaries.
5.14    Title to Properties; Licenses.    Each Loan Party has good and
defensible title to all of its material properties and assets, free and clear of
all Liens other than Permitted Liens and of all impediments to the use of such
properties and assets in such Loan Party’s business. Each Loan Party possesses
all licenses, permits, franchises, patents, copyrights, trademarks and trade
names, and other intellectual property (or otherwise possesses the right to use
such intellectual property without violation of the rights of any other Person)
which are reasonably necessary to carry out its business as presently conducted
and as presently proposed to be conducted hereafter, and no Loan Party is in
violation in any material respect of the terms under which it possesses such
intellectual property or the right to use such intellectual property, except in
each case as would not, individually or in the aggregate, have a Material
Adverse Effect.


5.15    Government Regulation.


(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provision of Section 7.01 or Section 7.09 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(g) will be margin stock.


(b)    The Borrower and each other Loan Party owing Obligations is either exempt
from or not subject to regulation under the Energy Policy Act of 2005, the
Federal Power Act, the Investment Company Act of 1940 (as any

32





--------------------------------------------------------------------------------




of the preceding acts have been amended) or any other Law which regulates the
incurring by such Person of Indebtedness.
5.16    Solvency.    Upon giving effect to the issuance of the Notes, the
execution of the Loan Documents by the Borrower and the consummation of the
transactions contemplated hereby, the Borrower will be solvent (as such term is
used in applicable bankruptcy, liquidation, receivership, insolvency or similar
Laws).


ARTICLE VI
AFFIRMATIVE COVENANTS OF BORROWER


To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower warrants, covenants and
agrees that until the full and final payment of the Obligations (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) and termination of the Commitments of all Lenders:
6.01    Payment and Performance.    The Borrower will pay all amounts due under
the Loan Documents in accordance with the terms thereof and will observe,
perform and comply with every covenant, term and condition expressed or implied
in the Loan Documents. The Borrower will cause each other Loan Party to observe,
perform and comply with every such term, covenant and condition in any Loan
Document.


6.02    Books, Financial Statements and Reports.    Each Loan Party will at all
times maintain full and accurate books of account and records. The Borrower will
maintain and will cause its Subsidiaries to maintain a standard system of
accounting, will maintain its fiscal year, and will furnish (or provide
electronic access pursuant to the last paragraph of this Section 6.02) the
following statements and reports to Administrative Agent and each Lender at the
Borrower’s expense:


(a)Within five days after the date required to be delivered to the SEC, but no
later than 95 days after the end of each fiscal year, complete consolidated
financial statements of the Borrower together with all notes thereto, which
shall be prepared in reasonable detail in accordance with GAAP and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, together with an
unqualified opinion based on an audit using generally accepted auditing
standards, by Ernst & Young LLP or another independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, stating that such consolidated financial statements have
been so prepared. These financial statements shall contain a consolidated
balance sheet as of the end of such fiscal year and consolidated statements of
earnings, of cash flows, and of changes in shareholders’ equity for such fiscal
year, each setting forth in comparative form the corresponding figures for the
preceding fiscal year. On the date of delivery of such financial statements to
Administrative Agent and each Lender, the Borrower will furnish to
Administrative Agent and each Lender a Compliance Certificate signed by a
Responsible Officer of the Borrower, stating that such financial statements
fairly present the financial condition of the Borrower, stating that such Person
has reviewed the Loan Documents, containing all calculations required to be made
to show compliance or non-compliance with the provisions of Section 7.11, and
further stating that there is no condition or event at the end of such fiscal
year or at the time of such certificate which constitutes a Default or
specifying the nature and period of existence of any such condition or event.


(b)Within five days after the date required to be delivered to the SEC, but no
later than 50 days after the end of each fiscal quarter, the Borrower’s
consolidated balance sheet and income statement as of the end of such fiscal
quarter and a consolidated statement of cash flows for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, all
in reasonable detail and prepared in accordance with GAAP, subject to changes
resulting from normal year-end adjustments. In addition, the Borrower will,
together with each such set of financial statements, furnish a Compliance
Certificate signed by a Responsible Officer of the Borrower stating that such
financial statements are accurate and complete (subject to normal year-end
adjustments), stating that such Person has reviewed the Loan Documents,
containing all calculations required to be made by the Borrower to show
compliance or non-compliance with the provisions of Section 7.11, and further
stating that there is no condition or event at the end of

33





--------------------------------------------------------------------------------




such fiscal quarter or at the time of such certificate which constitutes a
Default or specifying the nature and period of existence of any such condition
or event.


(c)Promptly upon their becoming available, the Borrower shall provide copies of
(or electronic access pursuant to the last paragraph of this Section 6.02 to)
all registration statements, periodic reports and other statements and schedules
filed by any Loan Party with any securities exchange, the SEC or any successor
Governmental Authority.


Documents required to be furnished or delivered pursuant to Section 6.02(a), (b)
or (c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website (including EDGAR), or whether
sponsored by the Administrative Agent); provided that the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of its annual Form 10-K, each quarterly Form 10-Q and any other material
filing by the Borrower with any securities exchange, the SEC or any successor
Governmental Authority and provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Sections 6.02(a)
and (b) to the Administrative Agent. Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
6.03    Other Information and Inspections.    The Borrower will furnish to each
Lender any information which Administrative Agent or any Lender may from time to
time reasonably request concerning any covenant, provision or condition of the
Loan Documents or any matter in connection with Loan Parties’ businesses and
operations. The Borrower will permit, and will cause the other Loan Parties to
permit, representatives appointed by Administrative Agent (including independent
accountants, auditors, agents, attorneys, appraisers and any other Persons), to
visit (with reasonable prior written notice unless an Event of Default has
occurred and is continuing) and inspect during normal business hours any of the
Loan Parties properties, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain. The Borrower will permit, and will
cause the other Loan Parties to permit, Administrative Agent or any Lender or
its representatives to investigate and verify the accuracy of the information
furnished to Administrative Agent or any Lender in connection with the Loan
Documents and to discuss all such matters with its officers, employees and
representatives.

34





--------------------------------------------------------------------------------






6.04    Notice of Material Events.    The Borrower will promptly, and in any
event within five Business Days after Borrower’s knowledge thereof, notify the
Administrative Agent and each Lender in writing, stating that such notice is
being given pursuant to this Agreement, of:


(a)    the occurrence of any event which has had or would reasonably be expected
to have a Material Adverse Effect,


(b)    the occurrence of any Default,


(c)    the acceleration of the maturity of any Indebtedness owed by any Loan
Party having a principal balance of more than $35,000,000, or of any default by
any Loan Party under any indenture, mortgage, agreement, contract or other
instrument to which any of them is a party or by which any of them or any of
their properties is bound, if such default would have a Material Adverse Effect,


(d)the occurrence of any ERISA Event,


(e)any single claim of $35,000,000 or more, any notice of potential liability
under any Environmental Laws which would reasonably be expected to exceed such
amount, or any other material adverse claim asserted against any Loan Party or
with respect to any Loan Party’s properties,


(f)the filing of any suit or proceeding against any Loan Party in which an
adverse decision would have a Material Adverse Effect,


(g)any material change in the accounting or financial reporting practices of the
Borrower or its Subsidiaries; and


(h)any written announcement by Moody’s or S&P of any change or possible change
in Debt Rating.


Upon the occurrence of any of the foregoing matters set forth in clauses (a)
through (f), the Loan Parties will take all necessary or appropriate steps to
remedy promptly any such Material Adverse Effect, Default, acceleration, default
or ERISA Event, to protect against any such adverse claim, to defend any such
suit or proceeding, and to resolve all controversies on account of any of the
foregoing.
6.05    Maintenance of Properties.    Each Loan Party will maintain, preserve,
protect, and keep all property used or useful in the conduct of its business in
good condition (ordinary wear and tear excepted) and in compliance with all
applicable Laws in all material respects, and will from time to time make all
repairs, renewals and replacements needed to enable the business and operations
carried on in connection therewith to be promptly and advantageously conducted
at all times in accordance with industry standards.


6.06    Maintenance of Existence and Qualifications.    Each Loan Party will
maintain and preserve its existence and its rights and franchises in full force
and effect and will qualify to do business in all states or jurisdictions where
required by applicable Law, except where the failure so to qualify will not have
a Material Adverse Effect.


6.07    Payment of Trade Liabilities, Taxes, etc.    Each Loan Party will timely
file all required tax returns; timely pay all taxes, assessments, trade
liabilities, royalties, and other governmental charges or levies imposed upon it
or upon its income, profits or property; and maintain appropriate accruals and
reserves for all of the foregoing in accordance with GAAP. Each Loan Party may,
however, delay paying or discharging any of the foregoing so long as it is in
good faith contesting the validity thereof by appropriate proceedings and has
set aside on its books adequate reserves therefor.


6.08    Insurance.    In accordance with industry standards, each Loan Party
will keep or cause to be kept insured or self-insured, at the option of each
Loan Party, all property of a character usually insured by similar Persons
engaged

35





--------------------------------------------------------------------------------




in the same or similar businesses. The insurance coverages and amounts will be
reasonably determined by each Loan Party, based on coverages carried by prudent
owners of similar property.


6.09    Interest.    The Borrower hereby promises to pay to Administrative Agent
and each Lender interest at the Post-Default Rate applicable to Alternate Base
Rate Loans on all Obligations (including Obligations to pay fees or to reimburse
or indemnify any Lender) which are not paid when due. Such interest shall accrue
from the date such Obligations become due until they are paid.


6.10    Compliance with Agreements and Law.    Each Loan Party will perform all
material obligations it is required to perform under the terms of each
indenture, mortgage, deed of trust, security agreement, lease, franchise,
agreement, contract or other instrument or obligation to which it is a party or
by which it or any of its properties is bound. Each Loan Party will conduct its
business and affairs in compliance with all Laws applicable thereto, including
Anti-Terrorism Laws, except in such circumstances in which (a) a requirement of
Law is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect. The Borrower will maintain in effect
policies and procedures designed to promote compliance by the Borrower, its
Subsidiaries, and their respective directors, officers, employees and agents
with the FCPA, any other applicable anti-corruption Laws and Sanctions.


6.11    Environmental Matters.


(a)    Except as otherwise set forth in Schedule 5.12, each Loan Party will
comply in all material respects with all Environmental Laws now or hereafter
applicable to such Loan Party, as well as all contractual obligations and
agreements with respect to environmental remediation or other environmental
matters, and shall obtain, at or prior to the time required by applicable
Environmental Laws, all environmental, health and safety permits, licenses and
other authorizations necessary for its operations and will maintain such
authorizations in full force and effect.


(b)    The Borrower will promptly furnish to Administrative Agent all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by the Borrower, or of which it
has notice, pending or threatened against the Borrower, by any Governmental
Authority with respect to any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations in connection with
its ownership or use of its properties or the operation of its business, if the
violation, order, claim, citation, complaint, penalty assessment, suit or other
proceeding could reasonably be expected to result in liability to the Borrower
in excess of $35,000,000.


(c)    The Borrower will promptly furnish to Administrative Agent all requests
for information, notices of claim, demand letters, and other notifications,
received by the Borrower in connection with its ownership or use of its
properties or the conduct of its business, relating to potential responsibility
with respect to any investigation or clean-up of Hazardous Material at any
location which could reasonably be expected to result in a liability to the
Borrower in excess of $35,000,000.


6.12    Evidence of Compliance.    Each Loan Party will furnish to each Lender
at such Loan Party’s or the Borrower’s expense all evidence which Administrative
Agent from time to time reasonably requests in writing as to the accuracy and
validity of or compliance with all representations, warranties and covenants
made by any Loan Party in the Loan Documents, the satisfaction of all conditions
contained therein, and all other matters pertaining thereto.


6.13    Use of Proceeds.    The Borrower will use the proceeds of the Loans [to
provide a commercial paper backstop for commercial paper issued by Borrower,] to
pay fees, commissions and expenses in connection herewith, and for working
capital, capital expenditures, and other general corporate purposes not in
contravention of any Law, Sanctions or any Loan Document. In no event shall the
funds from any Loan be used directly or indirectly by any Person for personal,
family, household or agricultural purposes or for the purpose, whether
immediate, incidental or ultimate, of purchasing, acquiring or carrying any
“margin stock” (as such term is defined in Regulation U promulgated by the Board
of Governors of the Federal Reserve System) or to extend credit to others
directly or indirectly for the purpose of purchasing or carrying any such margin
stock. No part of the proceeds of the Loans will be used, directly

36





--------------------------------------------------------------------------------




or indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption Law.
In no event shall the funds from any Loan be used directly or indirectly by any
Person in violation of Sanctions.


6.14    Subordination of Intercompany Indebtedness.    All indebtedness,
liabilities and obligations of the Borrower to any Restricted Subsidiary shall
be made under and evidenced by a Subordinated Promissory Note substantially in
the form of Exhibit F (with such changes as the Administrative Agent shall
approve), a copy of which Borrower shall deliver to Administrative Agent.


ARTICLE VII
NEGATIVE COVENANTS OF BORROWER


To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower warrants, covenants and agrees
that until the full and final payment of the Obligations (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) and termination of the Commitments of all Lenders:
7.01    Indebtedness.    No Restricted Subsidiary will in any manner owe or be
liable for Indebtedness except:


(a)Indebtedness owed by the Restricted Subsidiaries to the Borrower or unsecured
Indebtedness owed by the Restricted Subsidiaries to a wholly-owned Restricted
Subsidiary;


(b)Indebtedness of the Restricted Subsidiaries for plugging and abandonment
bonds issued by third parties or for letters of credit issued in place thereof
which are required by regulatory authorities in the area of operations, and
Indebtedness of the Restricted Subsidiaries for other bonds or letters of credit
which are required by such regulatory authorities with respect to other normal
oil and gas operations;


(c)Acquired Debt which meets the following requirements: (i) the documentation
evidencing such Indebtedness shall contain no terms, conditions or defaults
(other than pricing and the grant of a Lien which is permitted under this
Agreement) which are more favorable to the third party creditor in any material
respect than those contained in this Agreement are to Lenders and (ii) at the
time such Indebtedness is incurred, no Default shall have occurred and be
continuing hereunder;


(d)Reserved;


(e)Indebtedness under Swap Contracts permitted under Section 7.10; and


(f)other Indebtedness; provided, at the time of incurrence thereof, after giving
pro forma effect thereto, the Restricted Subsidiaries’ Consolidated Indebtedness
(excluding Indebtedness described in clause (a) of this Section 7.01) shall not
exceed 65% of the Restricted Subsidiaries’ Consolidated Capital. As used herein,
“Restricted Subsidiaries’ Consolidated Indebtedness means, on a consolidated
basis, the aggregate outstanding principal amount of Indebtedness of the
Restricted Subsidiaries, and “Restricted Subsidiaries’ Consolidated Capital”
means, on a consolidated basis, the sum of (i) the Restricted Subsidiaries’
Consolidated Indebtedness plus (ii) the Restricted Subsidiaries’ aggregate
Shareholders’ Equity as set forth in the Restricted Subsidiaries’ most recent
balance sheet.


7.02    Limitation on Liens.    Except for Permitted Liens, no Loan Party will
create, assume or permit to exist any Lien upon any of the properties or assets
which it now owns or hereafter acquires. No Loan Party will allow the filing or
continued existence of any financing statement describing as collateral any
assets or property of such Loan Party, other than financing statements which
describe only collateral subject to a Lien permitted under this Section 7.02 and
which name as secured party or lessor only the holder of such Lien.


7.03    Limitation on Investments and New Businesses.    No Loan Party will:

37





--------------------------------------------------------------------------------






(a)    engage directly or indirectly in any business or conduct any operations,
except (i) in connection with or incidental to its present businesses and
operations or complementary to such businesses or operations or (ii) in
connection with businesses or operations that are not material to the Borrower
and its Subsidiaries on a consolidated basis; or


(b)    make any acquisitions of or capital contributions to any Person or any
other Investment, except (i) Investments in the ordinary course of business,
(ii) purchases of equity interests in Persons involved in the oil and gas
industry if the aggregate amount of the purchase price for all such purchases
(including the purchase in question) made by the Loan Parties after the date
hereof does not exceed $75,000,000, (iii) mergers permitted under Section 7.04,
and (iv) Investments received by any Loan Party in connection with workouts
with, or bankruptcy, insolvency or other similar proceedings with respect to,
customers, working interest owners, other industry partners or any other Person
owing monies to such Loan Party.


7.04    Limitation on Mergers.    The Borrower will not (i) merge or consolidate
with or into any other Person unless the Borrower is the surviving business
entity and no Default exists prior to such merger or consolidation or will exist
immediately thereafter or (ii) Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person.


7.05    Limitation on Issuance of Securities by Subsidiaries of Borrower.    No
Restricted Subsidiary will issue any additional equity securities except to
another Loan Party, and no Loan Party will transfer any such equity securities
owned by it except to another Loan Party.


7.06    Transactions with Affiliates.    No Loan Party will engage in any
material transaction with any of its Affiliates (other than any other Loan
Party) on terms which are less favorable in any material respect to it than
those which would have been obtainable at the time in arms-length dealing with
Persons other than such Affiliates.


7.07    Prohibited Contracts.    No Loan Party will enter into any Contractual
Obligation (other than this Agreement and other Loan Documents) that limits the
ability (i) of any Subsidiary to make Restricted Payments to any other Loan
Party or to otherwise transfer property to any other Loan Party, (ii) of any
Restricted Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
any Loan Party to create, incur, assume or suffer to exist Liens on property of
such Person, provided, however, that


(a)    clauses (i) and (ii) shall not prohibit restrictions or conditions
imposed by an agreement related to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property securing
such Indebtedness;


(b)    clause (iii) shall not be deemed to prohibit a Contractual Obligation
contained in documentation governing unsecured senior Indebtedness of the
Borrower that requires the granting of pari passu liens to secure such
Indebtedness, for purposes of this clause, “senior Indebtedness” means
Indebtedness that is not subordinated to the Obligations;


(c)    clause (ii) shall not be deemed to prohibit limitations on the ratio of
“Consolidated Indebtedness” of a Restricted Subsidiary to its “Consolidated
Total Capitalization”; provided (1) such terms are defined substantially as such
terms are defined in the Questar Gas 2012 Note Purchase Agreement and the
Questar Gas 2013 Note Purchase Agreement and (2) the limitation on such ratio
shall be not less than 70%;


(d)    clause (ii) shall not be deemed to prohibit limitations on “Priority
Debt” of a Restricted Subsidiary in excess of a percentage of the consolidated
“Total Assets” of such Restricted Subsidiary and its “Restricted Subsidiaries”;
provided: (1) such terms are defined substantially as such terms are defined in
the Questar Gas 2012 Note Purchase Agreement and the Questar Gas 2013 Note
Purchase Agreement and (2) the limitation on such percentage shall be not less
than 15%;



38





--------------------------------------------------------------------------------




(e)    clause (iii) shall not be deemed to prohibit a Contractual Obligation
contained in documentation governing unsecured Indebtedness of Restricted
Subsidiaries; provided: (1) such Indebtedness is permitted under Section 7.01
and (2) the documentation governing such unsecured Indebtedness provides that if
such unsecured Indebtedness shall be secured, such Contractual Obligation
contained in such documentation shall not prohibit the Obligations from being
secured equally and ratably with such Indebtedness pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent; and


(f)    solely with respect to Questar Fueling Company, this Section 7.07 shall
not be deemed to prohibit Contractual Obligations contained in documentation
governing Indebtedness of Questar Fueling Company; provided, the maximum amount
of Indebtedness that may be incurred by Questar Fueling Company thereunder shall
not exceed $50,000,000.


7.08    ERISA.    No ERISA Affiliate will incur any obligation to contribute to
any “multiemployer plan” as defined in Section 4001 of ERISA.


7.09    Limitation on Sales of Property.    No Loan Party will Dispose of any of
its material assets or properties or any material interest therein, except:


(a)    equipment which is worthless or obsolete or which is replaced by
equipment of equal suitability and value;


(b)    inventory (including oil and gas sold as produced and seismic data) which
is sold in the ordinary course of business on ordinary trade terms;


(c)    capital stock of any of the Borrower’s Subsidiaries which is transferred
to the Borrower or a wholly owned Subsidiary of the Borrower;


(d)    interests in oil and gas properties, or portions thereof, to which no
proved reserves of oil, gas or other liquid or gaseous hydrocarbons are properly
attributed; and


(e)    other property which is sold for fair consideration, provided that the
aggregate amount of the consolidated net book value of such property sold during
any fiscal year of the Borrower does not exceed fifteen percent (15%) of the
consolidated net book value of the Borrower’s and its Restricted Subsidiaries’
property, plant and equipment as of the last day of the previous fiscal year.


7.10    Swap Contracts.    No Loan Party will be a party to or in any manner be
liable on any Swap Contract, unless such contracts are entered into as a hedge
of equity oil and gas production (whether production is produced by any Loan
Party or purchased from third parties), to secure a known margin for the
purchase and resale of third party natural gas, crude oil or electricity, or as
a hedge of floating rate Indebtedness or foreign currency needs (and not as a
speculative investment), such contracts are entered into in the ordinary course
of the Loan Parties’ businesses, and


(a)    if such contracts are entered into with the purpose and effect of fixing
prices on oil or gas expected to be produced by Loan Parties:


(i)such contracts for any single month (determined, in the case of contracts
that are not settled on a monthly basis, by a monthly proration acceptable to
Administrative Agent) do not, in the aggregate, cover amounts greater than the
Applicable Hedge Percentage for such month; and


(ii)such contracts do not require any Loan Party to provide any Lien on any
property to secure the Loan Parties’ obligations thereunder, other than Liens on
cash or cash equivalents and letters of credit; provided that the aggregate
amount of cash and cash equivalents subject to Liens securing such contracts and
the undrawn amount of all letters of credit securing such contracts shall not
exceed $100,000,000 at any time.



39





--------------------------------------------------------------------------------




As used in this subsection, (i) the term “Applicable Hedge Percentage” means,
with respect to any month, the percentage (not to exceed 100%) of the Loan
Parties’ aggregate Projected Oil and Gas Production anticipated to be sold in
the ordinary course of the Loan Parties’ businesses during such month which the
management of the Borrower deems prudent based upon the Loan Parties’ business
strategies, and (ii) the term “Projected Oil and Gas Production” means the
projected production of oil or gas (measured by volume unit or BTU equivalent,
not sales price) for the term of the contracts or a particular month, as
applicable, from properties and interests owned by any Loan Party which have
attributable to them proved oil or gas reserves.
(b)    if such contracts are entered into with the purpose and effect of (i)
fixing interest rates on a principal amount of Indebtedness of such Loan Party
that is accruing interest at a variable rate, or (ii) converting a fixed
interest rate on a principal amount of Indebtedness of such Loan Party to a
variable rate, the aggregate notional amount of such contracts never exceeds the
anticipated outstanding principal balance of the Indebtedness to be hedged by
such contracts or an average of such principal balances calculated using a
generally accepted method of matching interest swap contracts to declining
principal balances, and, in the case of clause (i), the floating rate index of
each such contract generally matches the index used to determine the floating
rates of interest on the corresponding Indebtedness to be hedged by such
contract.


7.11    Consolidated Funded Debt to Capitalization Ratio.    As of the end of
each fiscal quarter of the Borrower, the Consolidated Funded Debt to
Capitalization Ratio will not exceed 70%.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.    Each of the following events constitutes an Event
of Default under this Agreement:


(a)The Borrower fails to pay (i) any amount of principal of any Loan when and as
required to be paid herein, or (ii) any other amount due and payable hereunder
or under any other Loan Document on the fifth day after the date such amount
becomes due;


(b)Any “default” or “event of default” occurs under any Loan Document which
defines either such term, and the same is not remedied within the applicable
period of grace (if any) provided in such Loan Document;


(c)The Borrower fails to duly observe, perform or comply with any term, covenant
or agreement contained in Article VII or in Section 6.04 (with the exception of
the failure to provide notice in the event that any Loan Party changes its name
or location of its chief executive office);


(d)The Borrower fails (other than as referred to in subsections (a), (b) or (c)
above) to duly observe, perform or comply with any covenant, agreement,
condition or provision of any Loan Document, and such failure remains unremedied
for a period of 30 days;


(e)Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Loan Party in connection with any Loan Document
shall prove to have been false or incorrect in any material respect on any date
on or as of which made, or any Loan Document is asserted to be or at any time
ceases to be valid, binding and enforceable in any material respect as warranted
in Section 5.05 for any reason other than its release or subordination by
Administrative Agent;


(f)Any Loan Party fails to duly observe, perform or comply with any Contractual
Obligation with any Person, if such failure could reasonably be expected to have
a Material Adverse Effect upon the Borrower;


(g)(i) Any Loan Party (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit

40





--------------------------------------------------------------------------------




arrangement) of more than $25,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Restricted Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Restricted Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Restricted Subsidiary as a result thereof is
greater than $25,000,000; or (iii) without limiting the foregoing, an “Event of
Default” shall occur under, and as defined in, the Multi-Year Credit Agreement;


(h)The Borrower or any of its Restricted Subsidiaries having assets with a book
value of at least $25,000,000:


(i)institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or


(ii)becomes unable or admits in writing its inability or fails generally to pay
its debts as they become due, or there is issued or levied any writ or warrant
of attachment or execution or similar process against all or any material part
of the property of any such Person and is not released, vacated or fully bonded
within 30 days after its issue or levy; or


(iii)there is entered against any such Person a final judgment or order for the
payment of money in an aggregate amount exceeding $35,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect;


(i)Either (i) any failure to meet the minimum funding standard (as defined in
Section 412(a) of the Code) resulting in a liability in excess of $35,000,000
exists with respect to any Pension Plan or any Multiemployer Plan, whether or
not waived by the Secretary of the Treasury or his delegate, or (ii) any ERISA
Event occurs with respect to any Pension Plan or any Multiemployer Plan that has
resulted or could reasonably be expected to result in liability of any Loan
Party to such Pension Plan or Multiemployer Plan, and the then current value of
the accumulated benefit obligation of such Pension Plan or Multiemployer Plan
exceeds the then current value of the assets of such Pension Plan or
Multiemployer Plan available for the payment of such benefit liabilities by more
than $50,000,000 (or in the case of an ERISA Event involving the withdrawal of a
substantial employer, the withdrawing employer’s proportionate share of such
excess exceeds such amount); or


(j)A Change of Control occurs.



41





--------------------------------------------------------------------------------




8.02    Remedies upon Event of Default.    If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and


(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.
8.03    Application of Funds.    After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:


(a)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;


(b)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause (b)
payable to them;


(c)    Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause (c)
payable to them;


(d)    Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (d) held by them; and


(e)    Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.



42





--------------------------------------------------------------------------------




ARTICLE IX
ADMINISTRATIVE AGENT


9.01    Appointment and Authority.    Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article IX are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrower shall not have rights as a third party beneficiary of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


9.02    Rights as a Lender.    The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.03    Exculpatory Provisions.    The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith

43





--------------------------------------------------------------------------------




or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent.    The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


9.05    Delegation of Duties.    The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.


9.06    Resignation of Administrative Agent.    The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Majority Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.



44





--------------------------------------------------------------------------------




9.07    Non-Reliance on Administrative Agent and Other Lenders.    Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08    Administrative Agent May File Proofs of Claim.    In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.04 and 10.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.09    Other Agents; Arrangers and Managers.    None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.



45





--------------------------------------------------------------------------------




ARTICLE X
MISCELLANEOUS


10.01    Amendments, Etc.    No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Majority Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)waive any condition set forth in Section 4.01 without the written consent of
each Lender;


(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;


(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;


(d)reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Majority Lenders shall be
necessary (i) to amend the definition of “Post-Default Rate” or to waive any
obligation of the Borrower to pay interest at the Post-Default Rate or (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or to reduce any fee payable hereunder;


(e)change Section 2.13 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or


(f)change any provision of this Section 10.01 or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communications.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and



46





--------------------------------------------------------------------------------




(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


(d)Change of Address, Etc. Each of the Borrower and the Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made

47





--------------------------------------------------------------------------------




available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.


(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Requests) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


10.03    No Waiver; Cumulative Remedies; Enforcement.    No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.


10.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out of pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent or any Lender); provided,
Administrative Agent and Lenders shall use reasonable efforts to engage one
counsel absent conflicts of interest amongst such Persons, in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section
10.04, or (B) in connection with the Loans made hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Syndication Agent, each
Documentation Agent, each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not,

48





--------------------------------------------------------------------------------




as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of the last sentence of Section
2.01(b).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


10.05    Intentionally Left Blank.


10.06    Payments Set Aside.    To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.


10.07    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations

49





--------------------------------------------------------------------------------




hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 10.07, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 10.07, or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section 10.07, and any other attempted assignment or
transfer by any party hereto shall be null and void. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 10.07 and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section 10.07, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.07 and, in
addition:


(A)the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof; and


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive

50





--------------------------------------------------------------------------------




such processing and recordation fee in the case of any assignment. The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and any documentation as may be required pursuant
to Section 3.01.


(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).


(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.07, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.07.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.



51





--------------------------------------------------------------------------------




(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries ) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) with respect to any payments made by such
Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.07, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.07; provided that such Participant (A) agrees to be subject to
the provisions of Sections 3.06(b) and 10.15 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Sections 3.06(b) and 10.15 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Reserved.


(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


(g)As used herein, the following terms have the following meanings:
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably

52





--------------------------------------------------------------------------------




withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
10.08    Confidentiality.    Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates, and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.08, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 10.08 or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section 10.08, “Information” means
all information received from the Borrower or any of its Subsidiaries relating
to the Borrower or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.
10.09    Set-off.    In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.



53





--------------------------------------------------------------------------------




10.10    Interest Rate Limitation.    Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted to a Lender by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


10.11    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


10.12    Integration.    This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.


10.13    Survival of Representations and Warranties.    All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.


10.14    Severability.    If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.14, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.


10.15    Replacement of Lenders.    Under any circumstances set forth herein
providing that the Borrower shall have the right to replace a Lender as a party
to this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by requiring such Lender to assign its
Commitment (with the assignment fee to be paid by the Borrower in such instance)
pursuant to (and subject to the consents required by) Section 10.07

54





--------------------------------------------------------------------------------




(b) to one or more Eligible Assignees; provided that such assignment does not
conflict with applicable Laws and such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); and provided, further,
that if the Borrower elects to exercise such right with respect to any Lender
pursuant to Section 3.06(b), it shall be obligated to replace all Lenders that
have made similar requests for compensation pursuant to Section 3.01 or 3.04.
Upon the making of any such assignment, the Borrower shall pay in full any
amounts payable pursuant to Section 3.05.


10.16    Governing Law.


(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.


10.17    Waiver of Right to Trial by Jury.    EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.17.


10.18    No Advisory or Fiduciary Responsibility.    In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative

55





--------------------------------------------------------------------------------




Agent nor the Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


10.19    Electronic Execution of Assignments and Certain Other Documents.    The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


10.20    USA PATRIOT Act Notice.    Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107,56 (signed into law October 26,.
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide such documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


10.21    Time of the Essence.    Time is of the essence of the Loan Documents.


10.22    ENTIRE AGREEMENT.    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[SIGNATURE PAGES FOLLOW]





56





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
QUESTAR CORPORATION
By: /s/ Ronald W. Jibson            
Name: Ronald W. Jibson
Title: Chairman, President & CEO



Signature Page S-1
to Questar Corporation 364-Day Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By: /s/ Jeffrey Cobb                        
Name: Jeffrey Cobb
Title: Vice President

Signature Page S-2
to Questar Corporation 364-Day Credit Agreement

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Jeffrey Cobb                        
Name: Jeffrey Cobb
Title: Vice President

Signature Page S-3
to Questar Corporation 364-Day Credit Agreement

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a Lender and Syndication Agent
By: /s/ Justin Martin                        
Name: Justin Martin
Title: Authorized Officer

Signature Page S-4
to Questar Corporation 364-Day Credit Agreement

--------------------------------------------------------------------------------






BARCLAYS BANK PLC,
as a Lender
By: /s/ Marguerite Sutton                    
Name: Marguerite Sutton
Title: Vice President

Signature Page S-5
to Questar Corporation 364-Day Credit Agreement

--------------------------------------------------------------------------------




 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH., as a Lender and Documentation Agent
By:/s/ Robert Hetu                             
Name: Robert Hetu
Title: Authorized Signatory




By: /s/ Michael Moreno                    
Name: Michael Moreno
Title: Authorized Signatory

Signature Page S-6
to Questar Corporation 364-Day Credit Agreement

--------------------------------------------------------------------------------






MIZUHO BANK, LTD., as a Lender and Documentation Agent
By: /s/ Takayuki Tomii                        
Name: Takayuki Tomii
Title: Deputy General Manager

Signature Page S-7
to Questar Corporation 364-Day Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender and Documentation Agent
By: /s/ Maria Ferradas                    
Name: Maria Ferradas
Title: Vice President

Signature Page S-8
to Questar Corporation 364-Day Credit Agreement

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Lender and Documentation Agent
By: /s/ Patrick Jeffrey                        
Name: Patrick Jeffrey
Title: Vice President

Signature Page S-9
to Questar Corporation 364-Day Credit Agreement

--------------------------------------------------------------------------------




  
NORTHERN TRUST, NA, as a Lender
By: /s/ John Lascody                        
Name: John Lascody
Title: Vice President





Signature Page S-10
to Questar Corporation 364-Day Credit Agreement

--------------------------------------------------------------------------------




ANNEX I
COMMITMENTS
AND APPLICABLE PERCENTAGES


Questar Corporation 364-Day Facility Bank Group


Lender
Commitment
% Commitment
Wells Fargo Bank, National Association
$38,333,333.34
15.3333333333%
JPMorgan Chase Bank, N.A.
$38,333,333.33
15.3333333333%
Barclays Bank PLC
$32,000,000.00
12.8000000000%
Credit Suisse AG, Cayman Islands Branch
$32,000,000.00
12.8000000000%
Mizuho Bank, Ltd.
$32,000,000.00
12.8000000000%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$32,000,000.00
12.8000000000%
U.S. Bank National Association
$32,000,000.00
12.8000000000%
Northern Trust, NA
$13,333,333.33
5.3333333333%
Total
$250,000,000.00
100%






Annex I





--------------------------------------------------------------------------------




SCHEDULE 1.01
PRICING SCHEDULE
(364-Day Facility)


Pricing shall be determined based upon the Borrower’s Debt Rating, as follows:


Pricing
Level
Debt Rating
(S&P/Moody’s)
Commitment Fee
Eurodollar Margin
Base Rate
Margin
1
> AA- / Aa3
0.040%
0.625%
0.000%
2
A+ / A1
0.050%
0.750%
0.000%
3
A / A2
0.060%
0.875%
0.000%
4
A- / A3
0.075%
1.000%
0.000%
5
< BBB+ / Baa1
0.125%
1.125%
0.125%

provided that (a) if the respective Debt Ratings issued by S&P or Moody’s differ
by one notch, the higher rating will govern (with the Debt Rating for Pricing
Level 1 being the highest and the Debt Rating for Pricing Level 5 being the
lowest); (b) if there is a two notch or greater difference between the higher
and the lower Debt Rating, then the governing Debt Rating will be one level
better than the lower Debt Rating; (c) if the Borrower has only one Debt Rating,
such Debt Rating shall apply; and (d) if the Borrower ceases to have any Debt
Rating, Pricing Level 5 shall apply.
Pricing shall initially be determined at Pricing Level [3] Thereafter, each
change in pricing resulting from a publicly announced change in the Debt Rating
shall be effective, in the case of an upgrade, during the period commencing on
the date of delivery by the Borrower to the Administrative Agent of notice
thereof pursuant to Section 6.04(h) and ending on the date immediately preceding
the effective date of the next such change and, in the case of a downgrade,
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.



Schedule 1.01

--------------------------------------------------------------------------------




SCHEDULE 5.07
OBLIGATIONS AND RESTRICTIONS
None.



Schedule 5.07

--------------------------------------------------------------------------------




SCHEDULE 5.10
LABOR DISPUTES
AND ACTS OF GOD
None.

Schedule 5.10

--------------------------------------------------------------------------------






SCHEDULE 5.11
ERISA MATTERS
The Borrower sponsors the following ERISA qualified plans:
Questar Corporation Retirement Plan
Questar Corporation Employee Investment Plan
Questar Corporation Umbrella Health Plan
Questar Corporation Long-term Disability Plan
Questar Corporation Basic Life Plan
Questar Corporation Supplemental Life Plan
Questar Corporation Cafeteria Plan
Questar Corporation Employee Assistance Program
Questar Corporation Business Travel Accident Insurance Plan
Questar Corporation Catastrophe Accident Insurance Plan
Questar Corporation Legal Services Plan


    



Schedule 5.11

--------------------------------------------------------------------------------




SCHEDULE 5.12
ENVIRONMENTAL MATTERS
None

Schedule 5.12

--------------------------------------------------------------------------------




SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INTERESTS


Wexpro Company
Wexpro Development Company
Questar Pipeline Company
Questar Overthrust Pipeline Company
Questar Southern Trails Pipeline Company
Questar Field Services Company
Questar White River Hub, LLC
White River Hub, LLC
Questar Infocomm, Inc.
Questar Project Employee Company
Questar Energy Services, Inc.
Questar Gas Company
Questar Fueling Company



Schedule 5.13

--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES


QUESTAR CORPORATION:
333 South State Street
Salt Lake City, Utah 84111
Attention: Tony Ivins
Telephone: 801.324.5218
Facsimile: 801.324.5483
Electronic Mail: tony.ivins@questar.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Borrowings):


Wells Fargo Bank, N.A.
1525 W WT Harris Blvd
Charlotte, NC 28262
Mail Code: D1109-019
Attn: Syndication Agency Services
Phone:  704-590-2706
Fax: 704-715-0017
Email:  agencyservices.requests@wellsfargo.com


Other Notices as Administrative Agent:


Wells Fargo Bank, N.A.
1000 Louisiana, 9th Floor
Houston, TX 77002
Attn: Maria Gonzales
Phone:  713-319-
Email:  maria.gonzales@wellsfargo.com
LENDERS:
Wells Fargo Bank, National Association
1000 Louisiana, 9th Floor
Houston, TX 77002
Attn: Mark Cox
Phone:  713-319-1672
Email:  mark.cox@wellsfargo.com


JPMorgan Chase Bank, N.A.
10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attn: Helen D. Davis, Vice President
Mid-Corporate Power & Utilities Credit
Phone: 312-732-1759
Fax: 312-732-1762
Email Address: helen.d.davis@jpmorgan.com



Schedule 10.2

--------------------------------------------------------------------------------




Barclays Bank PLC
745 7th Avenue, 25th Floor
New York, NY 10019
Attn: Jake Lam, Bank Debt Management
Phone: 212-526-2874
Email Address:    jake.lam@barclays.com


Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Attention: Mike Moreno
Phone 212-325-9635
E-mail: michael.moreno@credit-suisse.com


With copy to:
Alain Daoust
Phone: 416-352-4527
Alain.daoust@credit-suisse.com       
Fax: 416-352-0927
Mizuho Bank, Ltd.
600 Washington Blvd.
Stamford, CT 06901
Attn: Tyler McCarthy
Phone: 203-897-1341
Fax:
Email Address: Tyler.McCarthy@rbs.com
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1100 Louisiana St., Ste. 2800
Houston, TX 77002
Attn: William Rogers, Managing Director
Phone: 713-655-3818
Fax: 713-658-0116
Email Address: wrogers@us.mufg.jp


U.S. Bank National Association
461 Fifth Avenue 7th Floor
New York, NY 10017
Attn: Patrick Jeffrey, Vice President / Ray Palmer, Senior Vice President
Phone: 917-326-3910 / 646-935-4564
Fax: 646-935-4534 / 646-935-4551
Email Address: Patrick.jeffrey@usbank.com / Raymond.palmer@usbank.com


Northern Trust, NA
The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60603
Attn: John Lascody, Vice President
Phone: 312-444-2376
Fax: 312-557-1425
Email Address: jl98@ntrs.com







Schedule 10.2

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF BORROWING REQUEST
Date: ___________, ______
To: Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain 364-Day Revolving Credit Agreement, dated as
of November 20, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Questar Corporation, a Utah
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.
The undersigned hereby requests a Borrowing of Loans:
1.    On                      (a Business Day).
2.    In the amount of $            .
3.    Comprised of                 .
[Type of Loan requested]
4.    For Eurodollar Loans: with an Interest Period of _____ [month(s) /
week(s)].
The Borrowing requested herein complies with Section 2.01 of the Agreement.
QUESTAR CORPORATION
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 










Form of Borrowing Request

--------------------------------------------------------------------------------




EXHIBIT A-1
FORM OF INTEREST ELECTION REQUEST
Date: ___________, ______
To:     Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain 364-Day Revolving Credit Agreement, dated as
of November 20, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Questar Corporation, a Utah
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.
The undersigned hereby requests a conversion or continuation of Loans
1.    On                      (a Business Day).
2.    In the amount of $            .
3.    Comprised of                 .
[Type of Loan requested]
4.    For Eurodollar Loans: with an Interest Period of -_____ [month(s) /
week(s)].
The Interest Election Request requested herein complies with Section 2.10 of the
Agreement.
QUESTAR CORPORATION
 
 
By:
 
 
 
Name:
 
 
 




Form of Interest Election Request



--------------------------------------------------------------------------------




EXHIBIT B
FORM OF 364-DAY NOTE
November 20, 2015
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain 364-Day Revolving Credit Agreement, dated as of November 20, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

B-1
Form of 364-Day Note

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
QUESTAR CORPORATION
 
 
By:
 
 
 
Name:
Ronald W. Jibson
 
 
Title:
Chairman, President & CEO




B-2
Form of 364-Day Note

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ______
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain 364-Day Revolving Credit Agreement, dated as
of November 20, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Questar Corporation, a Utah
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                  of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.02(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.02(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end adjustments and the absence of
footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Borrower contained in Article V
(excluding the representation and warranty set forth in Section 5.06(c)) of the
Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer

C- 1
Form of Compliance Certificate

--------------------------------------------------------------------------------




to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of Section
5.06 of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.02 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
________,201__.
QUESTAR CORPORATION
 
 
By:
 
 
 
Name:
 
 
 
Title:
 






C- 2
Form of Compliance Certificate

--------------------------------------------------------------------------------




SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I.
Section 7.11 -- Consolidated Funded Debt to Capitalization Ratio.

A.
Actual Consolidated Funded Debt at Statement Date:

1.
Indebtedness included in clause (a) of the definition of

Indebtedness (all obligations for borrowed money and
all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments):        $        


2.
Indebtedness included in clause (b) of the definition of

Indebtedness (all direct or contingent obligations
arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments):            $        


3.
Indebtedness included in clause (d) of the definition of

Indebtedness (all obligations to pay the deferred
purchase price of property or services (other than
trade accounts payable in the ordinary course of
business)):                        $        


4.
Indebtedness included in clause (e) of the definition of

Indebtedness (indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being
purchased (including indebtedness arising under
conditional sales or other title retention agreements),
whether or not such indebtedness shall have been
assumed or is limited in recourse):            $        


5.
Indebtedness included in clause (f) of the definition of

Indebtedness (capital leases and Synthetic Lease
Obligations):                        $____________


6.
Indebtedness included in clause (g) of the definition of

Indebtedness (all Guarantees in respect of any of the
foregoing):                        $_____________


7.
Consolidated Funded Debt

(Lines I.A.1 + 2 + 3 + 4 + 5 + 6):            $        


B.
Actual Capitalization at Statement Date:

1.
Consolidated Funded Debt

(Line I.A.7)                        $____________
2.
Shareholders’ Equity:                    $____________



3.
Capitalization

(Line I.B.1 + 2)                        $____________


C.
Consolidated Funded Debt to Total Capitalization Ratio



D.
(Line I.A.7 ÷ Line I.B.3):                        %

Maximum permitted:                        70%

C- 3
Form of Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT D
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor:                 
2.    Assignee:                  [and is an Affiliate/Approved Fund of
[identify Lender]
3.    Borrower(s): Questar Corporation
4.
Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

5.
Credit Agreement: 364-Day Revolving Credit Agreement, dated as of November 20,
2015, among Questar Corporation, the Lenders from time to time party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent

6.    Assigned Interest:


Aggregate Amount of
Commitment/Loans
for all Lenders*
Amount of
Commitment/Loans
Assigned*
Percentage
Assigned of
Commitment/Loans
CUSIP Number
$
$
$
 
$
$
$
 
$
$
$
 



[7.    Trade Date:            ]

D-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------




Effective Date: ____________________ ,20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
By:
 
 
Title:
 
 
ASSIGNEE
[NAME OF ASSIGNEE]
 
 
Name:
 
 
Title:



[Consented to and] Accepted:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
 
 
By:
 
Title:
 
 
 
[Consented to:]
 
 
By:
 
Title:
 




D-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[            ]
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary; to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.02 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



D-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------




EXHIBIT E
OPINION MATTERS
The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:
Section 5.02
Section 5.03
Section 5.04
Section 5.05
Section 5.09
Section 5.15(b)




    



E-1
Opinion Matters

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF SUBORDINATED PROMISSORY NOTE
$                                            [Date]
FOR VALUE RECEIVED, the undersigned, Questar Corporation (“Maker”), promises to
pay to the order of                  (“Holder”) at its principal office in the
city of Salt Lake City, Utah, in lawful currency of the United States of
America, the principal sum of                  ($         ) or, if less, the
aggregate unpaid principal amount from time to time outstanding of all unpaid
advances made hereunder by Holder, on demand in like money at an annual rate
(the “Intercompany Interest Rate”) as determined and published by the Questar
Corporation Treasury Department on the first business day of each calendar
month. The rate shall apply to the entire month or any part thereof and may
change each month without notice to the Maker as the Intercompany Interest Rate
is calculated for that month. Interest shall be computed on the basis of a
360-day year and actual days elapsed and shall be payable on the last business
day of each month.
Advances under this Subordinated Promissory Note shall be evidenced by the
signature of the Treasurer or Chief Financial Officer of the Holder on the
appropriate line of the attached loan grid.
By its acceptance of this Subordinated Promissory Note, the Holder agrees that
all indebtedness, obligations and liabilities of Maker evidenced by this
Subordinated Promissory Note is subordinate to Senior Indebtedness as defined
in, and on the terms set forth in, the “Subordination Terms” set forth below.
SUBORDINATION TERMS
SECTION 1
GENERAL
1.1    Definitions
In this Subordinated Promissory Note, capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to such terms in (i)
the Amended and Restated Multi-Year Revolving Credit Agreement dated as of April
19, 2013 among Maker, as Borrower, the Lenders and Issuing Banks from time to
time party thereto and Wells Fargo Bank, National Association, as Administrative
Agent and Swingline Lender and (ii) the 364-Day Revolving Credit Agreement dated
as of November 20, 2015 among Maker, as Borrower, the Lenders from time to time
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent (as such agreement[s] may be amended, modified, supplemented, restated or
refinanced from time to time, the “Credit Agreements”). In addition, the
following terms shall have the following meanings:
(a)
“Obligor Debt” means all interest, fees and other amounts owing in connection
with all Indebtedness of the Maker owed to the Subordinated Creditor.



(b)
“Senior Indebtedness” means the aggregate of all Obligations owing from time to
time by the Maker to the Senior Lenders under the Credit Agreements and the
other Loan Documents, whether present or future, direct or indirect, contingent
or otherwise (including any interest accruing thereon after the date of filing
any petition by or against the Maker in connection with any bankruptcy or other
proceeding and any other interest that would have accrued thereon but for the
commencement of such proceeding, whether or not such interest is allowed as a
claim enforceable against the Maker in a Proceeding as hereinafter defined).



(c)
“Senior Lenders” means, collectively, Wells Fargo Bank, National Association, as
Administrative Agent, and the Lenders as defined in the Credit Agreements.



(d)
“Subordinated Creditor” means Holder.




F-1

--------------------------------------------------------------------------------




(e)
“Subordinated Indebtedness” means the aggregate Obligor Debt owing from time to
time by the Maker to the Subordinated Creditor, whether present or future,
direct or indirect, contingent or otherwise.



1.2    Governing Law
This Subordinated Promissory Note shall be governed by and interpreted in
accordance with the laws of the State of New York. The Subordinated Creditor
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York and the United States federal courts sitting in Southern District of
the State of New York, without prejudice to the rights of the Senior Lenders to
take proceedings in any other jurisdiction.
1.3    Severability
If any provision of this Subordinated Promissory Note shall be invalid, illegal
or unenforceable in any respect in any jurisdiction, it shall not affect the
validity, legality or enforceability of such provision in any other jurisdiction
or the validity, legality or enforceability of any other provision of this
Subordinated Promissory Note.
SECTION 2
POSTPONEMENT AND SUBORDINATION OF PAYMENT
2.1    General Postponement and Subordination


Except as specifically provided for in Section 3:
(a)
the Subordinated Indebtedness shall be and is hereby expressly postponed and
made subordinate in right of payment to the prior payment in full in cash of the
Senior Indebtedness and termination of the Commitments as defined in the Credit
Agreements; and



(b)
during the continuation of any Default under the Credit Agreements, the
Subordinated Creditor shall not accept, and the Maker shall not make, any
repayment, prepayment or other satisfaction of all or any portion of the
Subordinated Indebtedness (whether in cash, property or securities) prior to the
payment in full in cash of the Senior Indebtedness and termination of the
Commitments.



2.2    Priority of Senior Indebtedness on Dissolution or Insolvency
In the event of any dissolution, winding up, liquidation, readjustment,
reorganization, bankruptcy, insolvency, receivership or other similar
proceedings (a “Proceeding”) relating to the Maker, or any of its property
(whether voluntary or involuntary, partial or complete), or any other
marshalling of the assets and liabilities of the Maker, the Senior Indebtedness
shall first be paid in full in cash before the Subordinated Creditor shall be
entitled to receive or retain any payment or distribution in respect of the
Subordinated Indebtedness. In such event, in order to implement the foregoing,
but subject always to the provisions of Section 7.1(a):


(a)
the Subordinated Creditor shall promptly file a claim or claims, in the form
required in such proceedings, for the full outstanding amount of the
Subordinated Indebtedness, and shall cause said claim or claims to be approved
and all payments and other distributions in respect thereof to be made directly
to the Senior Lenders, ratably according to the aggregate amounts remaining
unpaid on account of the Senior Indebtedness held by each of them;



(b)
the Subordinated Creditor hereby irrevocably agrees that the Senior Lenders may,
at their sole discretion, in the name of the Subordinated Creditor or otherwise,
demand, sue for, collect, receive and receipt for any and all such payments or
distributions, and any such receipts shall be distributed to the Senior Lenders
according to the aggregate amounts remaining unpaid on account of the respective
Senior Indebtedness held by them, and file, prove and vote or consent in any
Proceeding with respect to any and all claims of the Subordinated Creditor
relating to the Subordinated Indebtedness;



(c)
In any bankruptcy or other Proceeding in respect of the Maker, the Subordinated
Creditor shall not, unless otherwise agreed by the Senior Lenders, (i) file any
motion, application or other pleading


F-2

--------------------------------------------------------------------------------




seeking affirmative relief, including without limitation for the appointment of
a trustee or examiner, for the conversion of the case to a liquidation
proceeding, for the substantive consolidation of the Maker’s bankruptcy case
with the case of any other entity, for the creation of a separate official
committee representing only the Subordinated Creditor or any other form of
affirmative relief of any other kind or nature, or (ii) file any objection or
other responsive pleading opposing any relief requested by any Senior Lender;
and


(d)
The Subordinated Creditor shall execute and deliver to the Senior Lenders or
their representatives such further proofs of claim, assignments of claim and
other instruments confirming the authorization referred to in the foregoing
clause (b), and any powers of attorney confirming the rights of the Senior
Lenders arising hereunder, and shall take such other actions as may be requested
by the Senior Lenders or their representatives in order to enable the Senior
Lenders or their representatives to enforce any and all claims in respect of the
Subordinated Indebtedness.



2.3    Payments Held in Trust
If, notwithstanding the provisions of this Subordinated Promissory Note, any
payment or distribution of any character (whether in cash, securities, or other
property) or any security shall be received by the Subordinated Creditor in
contravention of the terms of this Subordinated Promissory Note, such payment,
distribution or security shall not be commingled with any asset of the
Subordinated Creditor, shall be held in trust for the benefit of, and shall be
paid over or delivered or transferred to, the Senior Lenders, or their
representatives, ratably according to the aggregate amounts remaining unpaid on
account of the Senior Indebtedness held by each of them, for application to the
payment of all Senior Indebtedness then remaining unpaid, until all such Senior
Indebtedness shall have been paid in full.
2.4    Payment in Full on Senior Indebtedness
For purposes of this Subordinated Promissory Note, the Senior Indebtedness shall
not be deemed to have been paid in full until the Senior Lenders shall have
received full payment of the Senior Indebtedness in cash and all Commitments of
the Senior Lenders under the Credit Agreements shall have irrevocably
terminated.
2.5    Application of Payments
All payments and distributions received by the Senior Lenders in respect of the
Subordinated Indebtedness, to the extent received in or converted into cash, may
be applied by the Senior Lenders first to the payment of any and all expenses
(including reasonable legal fees and expenses) paid or incurred by them or their
representatives in enforcing this Subordinated Promissory Note, or in
endeavoring to collect or realize upon any of the Subordinated Indebtedness or
any collateral security therefor, and any balance thereof shall, solely as
between the Subordinated Creditor and the Senior Lenders, be applied by the
Senior Lenders in such order of application as the Senior Lenders may from time
to time select, toward the payment of the Senior Indebtedness remaining unpaid.
SECTION 3
PERMITTED PAYMENTS


3.1    Permitted Payments
At any time other than during the continuation of a Default under the Credit
Agreements, the Subordinated Creditor shall, subject to Section 2.2, be entitled
to receive payments on account of any Subordinated Indebtedness in accordance
with the terms of such Subordinated Indebtedness.
SECTION 4
SUBROGATION
4.1    Restriction on Subrogation
The Subordinated Creditor shall not exercise any rights which it may acquire by
way of subrogation or contribution under this Subordinated Promissory Note, as a
result of any payment made hereunder or otherwise, until the Subordination Terms
(as defined in Section 7 below) of the Subordinated Promissory Note have ceased
to be effective in accordance with Section 7.1(a).

F-3

--------------------------------------------------------------------------------




4.2    Transfer by Subrogation
If (a) the Senior Lenders or their representatives receive payment of any of the
Subordinated Indebtedness, (b) the Senior Indebtedness has been paid in full in
cash and (c) there are no further Commitments outstanding under the Credit
Agreements, then the Senior Lenders will each, at the Subordinated Creditor’s
request and expense, execute and deliver to the Subordinated Creditor
appropriate documents, without recourse and without representation or warranty
(except as to their right to transfer such Senior Indebtedness and related
security free of encumbrances created by the Senior Lenders), necessary to
evidence the transfer by subrogation to the Subordinated Creditor of an interest
in its Senior Indebtedness and any security held therefor resulting from such
payment of the Subordinated Indebtedness to the Senior Lenders.
SECTION 5
DEALINGS WITH MAKER


5.1    Restriction on Dealings by Subordinated Creditor
Except with the prior written consent of the Administrative Agent, the
Subordinated Creditor shall not commence, or join with any other Person in
commencing, any Proceeding respecting the Maker or any Subsidiary of the Maker.
5.2    Permitted Dealings by Senior Lenders
Notwithstanding anything in this Subordinated Promissory Note, the Subordinated
Creditor acknowledges each of the Senior Lenders shall be entitled to:
(a)
lend monies or otherwise extend credit or accommodations to the Maker as part of
the Senior Indebtedness or otherwise;



(b)
agree to any change in, amendment to, waiver of, or departure from, any term of
the Credit Agreements or any other Loan Document including, without limitation,
any amendment, renewal or extension of such agreement or increase in the payment
obligations of the Maker under any such Loan Documents;



(c)
grant time, renewals, extensions, releases, discharges or other indulgences or
forbearances to the Maker in respect of the Senior Indebtedness;



(d)
waive timely and strict compliance with or refrain from exercising any rights
under or relating to the Senior Indebtedness;



(e)
accept or make any compositions, arrangements, plans of reorganization or
compromises with any Person as any of the Senior Lenders may deem appropriate in
connection with the Senior Indebtedness;



(f)
change, whether by addition, substitution, removal, succession, assignment,
grant of participation, transfer or otherwise, any of the Senior Lenders;



(g)
acquire, give up, vary, exchange, release, discharge or otherwise deal with or
fail to deal with any security interests, guaranties or collateral relating to
any Senior Indebtedness, this Subordinated Promissory Note or any other Loan
Document or allow the Maker or any other Person to deal with the property which
is subject to such security interests, guaranties or collateral, all as the
Senior Lenders may deem appropriate; and/or



(h)
abstain from taking, protecting, securing, registering, filing, recording,
renewing, perfecting, insuring or realizing upon any security interests,
guaranties or collateral for any Senior Indebtedness; and no loss in respect of
any of the security interests or guaranties received or held for and on behalf
of the Senior Lenders, whether occasioned by fault, omission of negligence of
any kind, whether of the Senior Lenders or otherwise, shall in any way limit or
impair the liability of the Subordinated Creditor or the rights of the Senior
Lenders under this Subordinated Promissory Note;




F-4

--------------------------------------------------------------------------------




all of which may be done without notice to or consent of the Subordinated
Creditor and without impairing, releasing or otherwise affecting any rights or
obligations of the Subordinated Creditor hereunder or any rights of the Senior
Lenders hereunder.
SECTION 6
REPRESENTATIONS AND WARRANTIES


6.1    Representations and Warranties
The Subordinated Creditor hereby represents and warrants to the Senior Lenders
that:
(a)
the Subordinated Creditor is duly incorporated, formed, organized or
amalgamated, as the case may be, and validly existing under the laws of its
jurisdiction of incorporation, formation, organization or amalgamation, as the
case may be;



(b)
the Subordinated Creditor has all necessary power and authority to enter into
this Subordinated Promissory Note;



(c)
the Subordinated Creditor has taken all necessary action to authorize the
creation, execution, delivery and performance of this Subordinated Promissory
Note;



(e)
this Subordinated Promissory Note constitutes a valid and legally binding
obligation of the Subordinated Creditor, enforceable against the Subordinated
Creditor in accordance with its terms, subject as to enforcement to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and general equity principles; and



(f)
neither the execution and delivery of this Subordinated Promissory Note, nor
compliance with the terms and conditions hereof (i) will result in a violation
of the organizational or constituent documents of the Subordinated Creditor or
any resolutions passed by the board of directors, managers, general partner or
shareholders of the Subordinated Creditor or any applicable law, order,
judgment, injunction, award or decree; (ii) will result in a breach of, or
constitute a default under, any loan agreement, indenture, trust deed or any
other material agreement or instrument to which the Subordinated Creditor is a
party or by which its or its assets are bound; or (iii) requires any approval or
consent of any governmental authority having jurisdiction except such as have
already been obtained and are in full force and effect.



SECTION 7
CONTINUING SUBORDINATION


7.1    Continuing Subordination; Reinstatement
The provisions of Sections 1 through 8 of the Subordinated Promissory Note
(collectively, the “Subordination Terms”) shall create a continuing
subordination and shall:
(a)
remain in full force and effect until the Senior Lenders have received payment
in cash of the full amount of the Senior Indebtedness and no further Commitments
are outstanding under the Credit Agreements; provided however, that Section
5.2(b) shall remain in effect until 91 days after such time;



(b)
be binding upon the Subordinated Creditor and its successors and assigns; and



(c)
inure, together with the rights and remedies of the Senior Lenders, to the
benefit of and be enforceable by the Senior Lenders and their successors and
assigns for their benefit and for the benefit of any other Person entitled to
the benefit of any Loan Documents from time to time, including any permitted
assignee of some or all of the Loan Documents.




F-5

--------------------------------------------------------------------------------




Subordinated Creditor agrees that following such termination of the
Subordination Terms, the Subordination Terms shall be automatically reinstated
if for any reason any payment made on the Senior Indebtedness is rescinded or
must be otherwise restored by any Senior Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
7.2    Other Obligations not Affected
The subordination provided for herein is in addition to and not in substitution
for any other agreement or any other security by whomsoever given or at any time
held by any of the Senior Lenders in respect of the Senior Indebtedness, and the
Senior Lenders shall at all times have the right to proceed against or realize
upon all or any portion of any other agreement or any security or any other
monies or assets to which the Senior Lenders may become entitled or have a claim
in such order and in such manner as the Senior Lenders in their sole discretion
may deem appropriate.
SECTION 8
GENERAL PROVISION


8.1    Notices
All notices and other communications provided for hereunder shall be given in
the form and manner prescribed by Section 10.02 of the Credit Agreements. All
such notices to the Subordinated Creditor may be given to the Borrowers on
behalf of the Subordinated Creditor and shall be sufficiently delivered if so
given.
8.2    Amendments and Waivers
(a)
No provision of this Subordinated Promissory Note may be amended, waived,
discharged or terminated orally nor may any breach of any of the provisions of
this Subordinated Promissory Note be waived or discharged orally, and any such
amendment, waiver, discharge or termination may only be made in writing signed
by the Senior Lenders (or their administrative agent), and if such amendment is
intended to bind the Subordinated Creditor, by the Subordinated Creditor.



(b)
No failure on the part of any party to exercise, and no delay in exercising, any
right, power or privilege hereunder shall operate as a waiver thereof unless
specifically waived in writing, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.



(c)
Any waiver of any provision of this Subordinated Promissory Note or consent to
any departure by any party therefrom shall be effective only in the specific
instance and for the specific purpose for which given and shall not in any way
be or be construed as a waiver of any future requirement.



8.3    Assignment by Lenders
The Subordinated Creditor acknowledges and agrees that each of the Senior
Lenders shall have the right to assign and participate all or any portion of its
rights and benefits under the Loan Documents (including their rights hereunder)
pursuant to an assignment or participation that complies with the applicable
provisions of the applicable Credit Agreements. Such provisions of the Credit
Agreements require consent of the Maker in the circumstances and instances
therein described, and the Subordinated Creditor acknowledges that the Senior
Lenders shall not be required to obtain a separate consent of the Subordinated
Creditor. This Subordinated Promissory Note shall extend to and inure to the
benefit of each of the Senior Leaders and their respective successors and
permitted assigns.
8.4    Assignment and Certain Other Actions by Subordinated Creditor
Until payment in full of the Senior Indebtedness, the Subordinated Creditor
shall not, without the prior written consent of the Revolving Senior Lenders
(acting through their administrative agent) and the Senior Revolving Lenders
(acting through their administrative agent), (a) accelerate the maturity of the
Subordinated Indebtedness to a date that is earlier than six (6) months after
the Maturity Date as defined in the Credit Agreements; (b) take any collateral
security or guarantees for any Subordinated Indebtedness; or (c) sell, assign,
transfer, endorse, pledge, encumber or otherwise dispose of any of the
Subordinated Indebtedness, unless the Subordinated Creditor gives the
Administrative

F-6

--------------------------------------------------------------------------------




Agent written notice thereof and such sale, transfer, endorsement, pledge,
encumbrance or other disposition is made expressly subject to this Subordinated
Promissory Note and the assignee or transferee agrees in writing with the
Administrative Agent as defined in the Credit Agreements to be bound by the
Subordination Terms of this Subordinated Promissory Note.
8.5    Further Assurances
The Subordinated Creditor shall, at the request of the Senior Lenders but at the
expense of the Subordinated Creditor, do all such further acts and things and
execute and deliver all such further documents as the Administrative Agent or
the Senior Lenders may reasonably require in order to fully perform and carry
out the Subordinations Terms of this Subordinated Promissory Note.
8.6    Waiver of Right to Trial by Jury
BY ITS ACCEPTANCE OF THIS NOTE, SUBORDINATED CREDITOR EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
SUBORDINATED CREDITOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY.
IN WITNESS WHEREOF the Maker has caused this Subordinated Promissory Note to be
executed by its duly authorized representative(s) as of the date first above
written.
QUESTAR CORPORATION
 
 
By:
 
 
Name:
 
Title:










F-7

--------------------------------------------------------------------------------




ACKNOWLEDGMENT
The undersigned, the Subordinated Creditor, hereby acknowledges the terms of the
above Subordinated Promissory Note and covenants for the benefit of the holders
of Senior Indebtedness not to participate in any violation thereof.
[QUESTAR CORPORATION] or [Name of applicable Restricted Subsidiary]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 




F-8

--------------------------------------------------------------------------------




EXHIBIT G-1
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
November 20, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Questar Corporation, Wells Fargo Bank,
National Association and JPMorgan Chase Bank, N.A., and each lender from time to
time party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]



G-1

--------------------------------------------------------------------------------




EXHIBIT G-2
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
November 20, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Questar Corporation, Wells Fargo Bank,
National Association and JPMorgan Chase Bank, N.A., and each lender from time to
time party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]



G-2





--------------------------------------------------------------------------------




EXHIBIT G-3
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
November 20, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Questar Corporation, Wells Fargo Bank,
National Association and JPMorgan Chase Bank, N.A., and each lender from time to
time party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]



G-3





--------------------------------------------------------------------------------




EXHIBIT G-4
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
November 20, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Questar Corporation, Wells Fargo Bank,
National Association and JPMorgan Chase Bank, N.A., and each lender from time to
time party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]



G-4



